Exhibit 10.13

CONFIDENTIAL TREATMENT REQUESTED

   

 

 

 

 

ROYALTY PURCHASE AGREEMENT

dated as of January 8, 2019

among

IMMUNOGEN, INC.,

HURRICANE, LLC as Seller;

IMMUNITY ROYALTY HOLDINGS, L.P. as Original Purchaser;               

and

 

 

OMERS IP HEALTHCARE HOLDINGS LIMITED as Purchaser

 

 

 

 

 

 

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Table of Contents


 

 

 

 

Page

ARTICLE I DEFINITIONS


1

Section 1.01

Definitions.


1

ARTICLE II CONTRIBUTION, PURCHASE AND SALE OF THE PURCHASED INTEREST


11

Section 2.01

Contribution, Purchase and Sale.


11

Section 2.02

Transfers and Payments in Respect of the Purchased Interest.


12

Section 2.03

Purchase Price.


13

Section 2.04

No Assumed Obligations.


13

Section 2.05

Excluded Assets.


14

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES


14

Section 3.01

Organization; Operations of Seller.


14

Section 3.02

Corporate Authorization.


16

Section 3.03

Governmental Authorization.


16

Section 3.04

Ownership.


16

Section 3.05

Solvency.


17

Section 3.06

Litigation.


17

Section 3.07

Compliance with Laws.


18

Section 3.08

Conflicts.


18

Section 3.09

Broker’s Fees.


19

Section 3.10

Patent Rights.


19

Section 3.11

Regulatory Approval, Manufacturing and Marketing.


20

Section 3.12

Subordination.


20

Section 3.13

License Agreement.


21

Section 3.14

Set-off.


22

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ORIGINAL PURCHASER


22

Section 4.01

[***]


22

Section 4.02

[***]


23

Section 4.03

[***]


23

Section 4.04

[***]


23

Section 4.05

[***]


24

Section 4.06

[***]


24

Section 4.07

[***]

.25

Section 4.08

[***]

.25

Section 4.09

[***]

.25

Section 4.10

[***]


26

Portions of this Exhibit, indicated by the mark [***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  i –

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Table of Contents
continued

Page

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


26

Section 5.01

Organization.


26

Section 5.02

Authorization.


26

Section 5.03

Broker’s Fees.


26

Section 5.04

Conflicts.


26

Section 5.05

Tax Status.


27

ARTICLE VI COVENANTS


27

Section 6.01

Books and Records.


27

Section 6.02

Confidentiality; Public Announcement.


28

Section 6.03

Quarterly Reports.


30

Section 6.04

Commercially Reasonable Efforts; Further Assurance.


30

Section 6.05

Remittance to Joint Concentration Account.


31

Section 6.06

License Agreement.


32

Section 6.07

Audits.


35

Section 6.08

Seller Operations.


37

Section 6.09

Offsets.


37

Section 6.10

Interest.


37

Section 6.11

Grant of Rights.


38

Section 6.12

Genentech Transactions.


38

ARTICLE VII THE CLOSING; CONDITIONS TO CLOSING


38

Section 7.01

Closing.


38

Section 7.02

Conditions Applicable to the Purchaser in Closing.


38

Section 7.03

Conditions Applicable to the Selling Parties and the Original Purchaser in
Closing.


40

ARTICLE VIII EXPIRATION


40

Section 8.01

Expiration Date.


40

Section 8.02

Effect of Expiration.


41

ARTICLE IX MISCELLANEOUS


41

Section 9.01

Survival.


41

Section 9.02

Specific Performance.


41

Section 9.03

Notices.


41

Section 9.04

Successors and Assigns.


43

Section 9.05

Indemnification.


44

Section 9.06

Independent Nature of Relationship.


50

Section 9.07

Tax


51

Section 9.08

Entire Agreement.


52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  ii  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Table of Contents
continued

Page

Section 9.09

Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial.


53

Section 9.10

Severability.


53

Section 9.11

Counterparts; Effectiveness.


53

Section 9.12

Amendments; No Waivers.


54

Section 9.13

Interpretation.


54

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  iii  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ROYALTY PURCHASE AGREEMENT

ROYALTY PURCHASE AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Agreement”) is made and entered into as of January 8, 2019
(referred to herein as “the date of this Agreement”), by and among ImmunoGen,
Inc., a Massachusetts corporation (“ImmunoGen”), Hurricane, LLC, a Massachusetts
limited liability company (the “Seller,” and together with ImmunoGen, the
“Selling Parties”), Immunity Royalty Holdings, L.P., a Delaware limited
partnership (the “Original Purchaser”), and OMERS IP Healthcare Holdings
Limited, an Ontario corporation (the “Purchaser”).

WHEREAS,  on March 24, 2015, ImmunoGen contributed and assigned to the Seller
the Contributed Assets, including the right to receive Royalties based on the
worldwide net sales of the Product (in each case, as defined below);

WHEREAS,  pursuant to the 2015 Royalty Purchase Agreement, the Seller sold,
assigned, conveyed and transferred to the Original Purchaser the Capped Interest
portion of the Royalties, and the Seller retained the rights to receive the
Reversionary Interest portion of the Royalties (in each case, as defined below);
   

WHEREAS, the Original Purchaser wishes to sell, assign, convey and transfer to
Purchaser, and Purchaser wishes to purchase from Original Purchaser, the Capped
Interest; and

WHEREAS, the Selling Parties wish for the Seller to sell, assign, convey and
transfer to Purchaser, and Purchaser wishes to purchase from Seller, the
Reversionary Interest.

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01    Definitions.

The following terms, as used herein, shall have the following meanings:

“2015 Deposit Agreement” shall mean that certain Deposit and Account Control
Agreement, dated as of April 3, 2015, by and among the Seller, the Original
Purchaser and U.S. Bank National Association, in its capacity as a depositary
bank and in its capacity as a “bank” (as defined in Section 9-102(a)(8) of the
UCC).

“2015 Royalty Purchase Agreement” shall mean that certain Royalty Purchase
Agreement, dated as of March 24, 2015, by and among the Selling Parties and the
Original Purchaser.

“Affiliate” shall mean (a) with respect to any Person (including the Purchaser),
any Person that controls, is controlled by, or is under common control with such
Person, and (b) with respect to the Purchaser, any Person in respect of which
OMERS Administration Corporation, as

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  1  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

administrator of the OMERS primary pension plan and trustee of the pension funds
thereunder, holds, directly or indirectly, more than 50% of the equity interest
(economic) of such Person.  For purposes of this definition, “control” shall
mean (i) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interests with the power, or the power by contract or otherwise, to direct the
management and policies of such non-corporate entities.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Amendment No. 1 to Contribution Agreement” means that certain Amendment No. 1
to Contribution Agreement to be entered into between ImmunoGen and the Seller
concurrently with, and effective as of, the Closing, amending the Contribution
Agreement, in substantially the form attached hereto as Exhibit G.

“Amendment No. 1 to Hurricane LLCA”  shall have the meaning set forth in Section
7.02(i).

“Assigned Rights” means, collectively, the rights of ImmunoGen under or in
respect of the License Agreement with respect to (a) any right to receive
royalty or audit reports, summaries or other information from Genentech; (b) any
right to audit, inspect or otherwise review any of the records of Genentech or
the right to receive any related audit reports; (c) any right to enforce the
Patent Rights against Genentech; (d) any right to disapprove or consent to an
assignment or transfer (by operation of law or otherwise) pursuant to the
License Agreement; and (e) any right to bring any action, demand, proceeding or
claim, in law or in equity, with respect to the enforcement of (i) any right to
receive Royalties under the License Agreement or (ii) any of the foregoing
Assigned Rights. 

“Audit Report” shall have the meaning set forth in Section 6.07(a).

“Bankruptcy Event” shall mean the occurrence of any of the following:

(i) Any Selling Party shall commence any case, proceeding or other action (a)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, relief of debtors or the
like, seeking to have an order for relief entered with respect to such Selling
Party, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its respective debts, or (b)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any portion of its assets, or such Selling Party shall make
a general assignment for the benefit of its respective creditors; or

(ii) there shall be commenced against any Selling Party any case, proceeding or
other action of a nature referred to in clause (i) above which remains
undismissed, or undischarged for a period of thirty  (30) calendar days; or



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  2  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(iii) there shall be commenced against any Selling Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against (a) all or any substantial portion of its assets
and/or (b) the Royalties, which results in the entry of an order for any such
relief which shall not have been vacated, discharged, stayed, satisfied or
bonded pending appeal within ten  (10) calendar days from the entry thereof; or

(iv) Any Selling Party shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above.

“Bills of Sale” shall mean (i) the Bill of Sale pursuant to which Seller shall
assign to the Purchaser all of its right, title and interest in and to the
Reversionary Interest purchased hereunder, which Bill of Sale shall be
substantially in the form of Exhibit A-1 and (ii) the Bill of Sale pursuant to
which Original Purchaser shall assign to the Purchaser all of its right, title,
and interest in and to the Capped Interest purchased hereunder, which Bill of
Sale shall be substantially in the form of Exhibit A-2.

“BLA” shall mean a biologic license application or its predecessor application,
a product license application, and all amendments and supplements thereto for
regulatory approval by the FDA, as defined under the Public Health Service Act
as such act or regulations thereunder may be amended, supplemented or replaced
from time to time, filed with the FDA in the United States or an equivalent
application filed with a Regulatory Agency in any country outside of the United
States.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the Commonwealth of Massachusetts or the
Province of Ontario, or any day on which banking institutions located in the
Commonwealth of Massachusetts, the Province of Ontario or in the state in which
the Depositary Bank is located are authorized or required by law or other
governmental action to close.

“Capped Interest” shall mean the right to receive (i) one hundred percent (100%)
of all Royalties up to an amount equal to the Reversionary Interest Threshold,
and (ii) fifteen percent (15%) of all Royalties thereafter.

“Capped Interest Purchase Price” shall have the meaning set forth in Section
2.03(a).

“Closing” shall have the meaning set forth in Section 7.01.

“Closing Date” shall mean the date of this Agreement.

“Combination Product” shall mean any “Combination Product” as such term is
defined in the License Agreement.

“Confidential Information” shall mean, as it relates to ImmunoGen, Seller,
Original Purchaser, Genentech and their respective Affiliates, the Contributed
Assets and the Product, the Patent Rights, know-how, trade secrets, proprietary
technical and business information, financial

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  3  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

data and other like information (including but not limited to ideas, research
and development, knowledge, know-how, patent data, formulas, schematics,
compositions, technical data and results,  techniques, inventions (whether
patentable or not), practices, methods, specifications, customer and supplier
lists, sales, pricing and cost information, and business and marketing plans and
proposals), inventory, ideas, algorithms, processes, computer software programs
or applications (in both source code and object code form), client lists, data,
test data and results (including pre-clinical and/or human clinical testing),
analytical and quality control data, manufacturing and tangible or intangible
proprietary information or material,  as well as any Evaluation Material (as
defined in the Confidentiality Agreement) and any Notes (as defined in the
Confidentiality Agreement).  For the avoidance of doubt, this Agreement, the
other Transaction Documents, the Genentech Confidential Information, and any
notices or reports delivered by the Selling Parties or the Original Purchaser
pursuant to this Agreement shall be deemed to be Confidential Information under
this Agreement.  Confidential Information shall also include all analyses,
compilations, forecasts, studies or other documents prepared by the Purchaser,
 the Purchaser’s Affiliates or any of the Purchaser’s or the Purchaser’s
Affiliates’ Representatives that contain, make use of or otherwise reflect any
Confidential Information. 

“Confidential Information of ImmunoGen or the Seller” shall mean, with respect
to each

such item for so long as such item remains Confidential Information, any
Confidential

Information provided by ImmunoGen or Seller to the Purchaser pursuant to this
Agreement

(including the Transaction Documents and all notices, certificates, or other
instruments or

materials provided by ImmunoGen or Seller to the Purchaser pursuant to this
Agreement), in each case other than the Genentech Confidential Information.

 

“Confidentiality Agreement” has the meaning set forth in Section 9.08.

“Contributed Assets” means, collectively, (a) the Contributed Interest and (b)
the Assigned Rights.

“Contributed Interest”  means the right to receive one hundred percent (100%) of
the Royalties.

“Contribution” has the meaning set forth in Section 3.01(c).

“Contribution Agreement” means that certain contribution agreement between
ImmunoGen and the Seller, dated March 24, 2015, pursuant to which such parties
effectuated the Contribution; provided that immediately after the Closing, the
term “Contribution Agreement” shall refer to the Contribution Agreement, as
amended by that certain Amendment No. 1 to Contribution Agreement.

“Deposit Account” shall mean, collectively, the Joint Concentration Account, the
Purchaser Concentration Account and the Seller Concentration Account, each
established and maintained pursuant to the Deposit Agreement and this Agreement.

“Deposit Agreement” shall mean any agreement (including initially that certain
Deposit and Account Control Agreement) entered into by the Depositary Bank, the
Purchaser and the

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  4  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Seller, substantially in the form of Exhibit B attached hereto, pursuant to
which, among other things, the Joint Concentration Account, the Purchaser
Concentration Account and the Seller Concentration Account shall be established
and maintained.

“Depositary Bank” shall mean U.S. Bank National Association or such other bank
or financial institution approved by each of the Purchaser, ImmunoGen and
Seller.

“Disclosure Schedules” means the Selling Parties’ Disclosure Schedules or the
Original Purchaser’s Disclosure Schedules, as the case may be, delivered
concurrently with the execution and delivery of this Agreement

“Dispute” or “Disputes” shall have the meaning set forth in Section 3.10(e).

“Dispute Notice” shall have the meaning set forth in Section 6.07(a).

“EMEA” shall mean the European Medicines Agency.

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.

“FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto. 

“Final Report” shall have the meaning set forth in Section 6.07(a).

“Genentech” shall mean Genentech, Inc., a Delaware corporation, its Affiliates,
any successor and any assignee of any of its rights or obligations under the
License Agreement.

“Genentech Confidential Information” shall mean, with respect to each such

item for so long as such item remains “Confidential Information” under the
License Agreement, (a) the unredacted License Agreement, (b) the unredacted
reports provided by Genentech to ImmunoGen or the Seller under Section 4.5 of
the License Agreement with respect to the Royalties, and (c) other notices,
correspondence or information provided by Genentech to ImmunoGen or the Seller
pursuant to the License Agreement, in each case, together with all analyses,
compilations, forecasts, studies or other documents prepared by the Selling
Parties, the Original Purchaser, the Purchaser, the Purchaser’s Affiliates or
any of the Purchaser’s or the Purchaser’s Affiliates’ Representatives that
contain, make use of or otherwise reflect any of the foregoing.

 

“Genentech Consent” shall mean that certain Consent dated as of December 19,
2014, by and between ImmunoGen and Genentech.

“Genentech Instruction” shall have meaning set forth in Section 6.05(c).

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including each Patent Office, the FDA, the EMEA,  or any other government
authority in any country.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  5  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

“ImmunoGen” shall mean ImmunoGen, Inc., a Massachusetts corporation, and its
successors and assigns.

“ImmunoGen Standard Indemnity Cap” shall have the meaning set forth in Section
9.05(e).

 “Joint Concentration Account” shall mean the deposit account established and
maintained at the Depositary Bank pursuant to the Deposit Agreement and this
Agreement.  The Joint Concentration Account shall be the account into which all
payments of the Royalties are to be remitted as provided herein and the account
from which the Depositary Bank transfers funds into the Purchaser Concentration
Account and the Seller Concentration Account.

“Knowledge” shall mean, (i) with respect to the Original Purchaser, the actual
knowledge of [***], and (ii) with respect to a Selling Party, the actual
knowledge of [***],  [***], or [***], in each case after reasonable inquiry of
personnel of the Original Purchaser or the Selling Parties, respectively, who
are responsible for the applicable matter, but without any requirement to make
any inquiries of third parties or any Governmental Authority, or to perform any
search of any public registry office or system.  

“License Agreement” shall mean the License Agreement between Genentech and
ImmunoGen effective May 2, 2000, and as amended by written amendments executed
by ImmunoGen and Genentech effective as of the following dates: May 3, 2006,
March 11, 2009, and December 18, 2012.

“License Party Audit” shall have the meaning set forth in Section 6.07(b).

“Lien” shall mean lien, hypothecation, charge, instrument, preference, priority,
security agreement, security interest, mortgage, option, privilege, pledge,
liability, covenant, order, tax, right of recovery, trust or deemed trust
(whether contractual, statutory or otherwise arising) or any encumbrance, right
or claim of any other person of any kind whatsoever whether choate or inchoate,
filed or unfilled, noticed or unnoticed, recorded or unrecorded, contingent or
non-contingent, material or non-material, known or unknown. 

“Losses” shall mean collectively, any and all damages, losses, judgments,
liabilities, costs and expenses (including reasonable expenses of investigation
and reasonable attorneys’ fees and expenses) in connection with any claim,
demand, action, suit or proceeding.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
validity or enforceability of any of the Transaction Documents, (ii) a material
adverse effect on the ability of any Selling Party or the Original Purchaser, as
the case may be, to perform any of its material obligations under any of the
Transaction Documents, (iii) a material adverse effect on the rights or remedies
of the Purchaser under any of the Transaction Documents, (iv) a material adverse
effect on the rights of any Selling Party under the License Agreement or (v) any
adverse effect on the timing, amount or duration of the payments to be made to
Purchaser in respect of the Purchased Interest or the right of the Purchaser to
receive such payments.

“Net Sales” shall mean “Net Sales” as such term is defined in the License
Agreement.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  6  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

“Neutral Auditors” shall mean such nationally recognized certified public
accounting firm mutually approved by the Selling Parties and Purchaser, which
may not be the Selling Parties’ or Purchaser’s independent registered certified
public accounting firm.

“Non-Party Affiliates” shall have the meaning set forth in Section 9.05(g).

 

“Operating Expenses” means the out-of-pocket expenses incurred by the Seller in

connection with maintaining its existence as a limited liability company,
including applicable

franchise taxes and the fees of its independent manager.

 

“Original 2015 Closing Date” means April 3, 2015.

 

“Original Purchaser”  shall have the meaning set forth in the first paragraph
hereof.

 

“Original Purchaser Indemnified Party” has the meaning set forth in Section
9.05(b)(ii).

“Original Purchaser’s Basket” shall have the meaning set forth in Section
9.05(e).

“Original Purchaser’s Disclosure Schedules” means the Disclosure Schedules
delivered by the Original Purchaser concurrently with the execution and delivery
of this Agreement.

“Original Purchaser’s General Representations” shall mean (i) the
representations and warranties of the Original Purchaser in Article IV, other
than the representations and warranties set forth in Section 4.04 and (ii) the
representations and warranties of the Original Purchaser in any other
Transaction Document to which the Original Purchaser is party. 

“Patent Office” shall mean the respective patent office, including the U.S.
Patent and Trademark Office and any comparable foreign patent office, for any
Patent Rights.

“Patent Rights” shall mean “Licensed Patent Rights” as such term is defined in
the License Agreement, but only to the extent such Licensed Patent Rights are
exclusively owned by ImmunoGen.  Schedule 3.10(a) of the Selling Parties’
Disclosure Schedules contains a true and complete list of all of the Patent
Rights in existence as of the date of this Agreement.

“Permitted Liens” shall mean any: (a) Liens in favor of Purchaser or its
Affiliates; (b) Liens created, permitted or required by the Transaction
Documents in favor of the Purchaser and its Affiliates and (c) Liens incurred by
the Purchaser after the date of this Agreement.  

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

“Product” shall mean each of (i) the HER2-targeted antibody-drug conjugate
containing the humanized anti-HER2 IgG1, trastuzumab, covalently linked to the
microtubule inhibitory drug DM1 (a maytansine derivative) via the stable
thioether linker MCC (4-[N-

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  7  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

maleimidomethyl] cyclohexane-1-carboxylate) marketed in the U.S. under the name
KADCYLA (ado-trastuzumab emtansine) regardless of the route of administration
and (ii) any Combination Product that contains the HER2-targeted antibody-drug
conjugate described in clause (i) of this definition.  

“Product Payment Amount” shall mean an amount equal to one hundred percent
(100%) of (i) the Royalties actually received into the Joint Concentration
Account less (ii) any amounts debited from the Joint Concentration Account in
accordance with Section 6.05(b) (to pay any fees, expenses or charges of the
Depositary Bank, Operating Expenses or for reimbursement of any costs or
expenses incurred by the Selling Parties in taking any of the actions described
in Sections 6.06(c), 6.06(f), or 6.06(g)).

“Purchased Interest” shall mean the Capped Interest and the Reversionary
Interest. 

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

“Purchaser Concentration Account” shall mean a segregated account established
for the benefit of the Purchaser and maintained at the Depositary Bank pursuant
to the terms of the Deposit Agreement and this Agreement.  The Purchaser
Concentration Account shall be the account into which the funds first held in
the Joint Concentration Account that are payable to the Purchaser pursuant to
this Agreement are transferred by the Depositary Bank in accordance with the
terms of this Agreement and the Deposit Agreement.

“Purchaser Indemnified Party” shall have the meaning set forth in Section
9.05(a).

“Quarterly Report” shall mean, with respect to the relevant calendar quarter of
Seller, a report (i) (A) that is the unredacted report provided by Genentech to
ImmunoGen or the Seller under Section 4.5 of the License Agreement with respect
to the Royalties paid by Genentech with respect to such quarter or (B) that is a
redacted version of the report provided by Genentech to ImmunoGen or the Seller
under Section 4.5 of the License Agreement with respect to the Royalties paid by
Genentech with respect to such quarter or is another form of report generated by
ImmunoGen or the Seller that, in each case under this clause (B), provides the
same categories of information (including country-by-country information) and
level of detail with respect to the Royalties paid by Genentech with respect to
such quarter and detail for the basis for the calculation of such Royalties as
those reports provided by Genentech under Section 4.5 of the License Agreement
prior to the date of this Agreement and copies of which were provided to the
Purchaser prior to the date of this Agreement and (ii) that, subject to the
confidentiality obligations under Section 5 of the License Agreement, giving
effect to the Genentech Consent, also shows any other amount deposited into the
Joint Concentration Account with respect to such quarter. 

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals in any country or
other regulation of pharmaceuticals.

“Regulatory Approvals” shall mean, collectively, all approved BLAs and approved
supplements thereto and other regulatory approvals, registrations, certificates,
authorizations,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  8  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

permits and supplements thereto, as well as associated materials (including the
product dossier) pursuant to which the Product may be marketed, sold and
distributed in a jurisdiction, issued by the appropriate Regulatory Agency.

“Representatives” has the meaning set forth in Section 6.02(b).

“Reversionary Interest”  shall mean the right to receive (i) zero percent (0%)
of all Royalties until Purchaser has received Royalties in an amount equal to
the Reversionary Interest Threshold, and (ii) eighty-five percent (85%) of all
Royalties thereafter.

“Reversionary Interest Commencement Date” shall mean the date on which the
Purchaser has received aggregate payments in respect of Royalties from the
Product Payment Amount in an amount equal to the Reversionary Interest
Threshold.

“Reversionary Interest Purchase Price” shall have the meaning set forth in
Section 2.03(b).

“Reversionary Interest Threshold” means the sum of (a) $[***] (or, in the event
that Purchaser receives at least $[***] in respect of the Product Payment Amount
with respect to Net Sales of Product occurring after the Royalties Commencement
Date and ending on or before [***], then $[***]), (b) the aggregate amount
reimbursed to ImmunoGen and/or the Seller by the Purchaser directly pursuant to
Section 6.06(h) because amounts deposited in the Joint Concentration Account
over time are insufficient, in the first instance, to reimburse ImmunoGen and/or
the Seller for Operating Expenses or costs or expenses incurred by either of
them in taking any of the actions described in Section 6.06(c), 6.06(f) or
6.06(g) and not awarded to or recovered by the Purchaser as reimbursement for
those reimbursed amounts in connection with any judgment, settlement or other
resolution of any of those matters, and (c) the aggregate costs and expenses
(including attorneys’ fees) of the Purchaser in bringing any suit or proceeding
or taking any other legal action to enforce its rights under this Agreement that
are not awarded to or recovered by the Purchaser as reimbursement of such costs
and expenses in connection with any judgment, settlement or other resolution for
any such suit, proceeding or other legal action. 

“Royalty” or “Royalties” shall mean, without duplication, one hundred percent
(100%) of (i) all royalties paid, owed, accrued or otherwise payable by
Genentech under Section 4.2 of the License Agreement with respect to Net Sales
of the Product which occur on or after the Royalties Commencement Date, (ii) all
interest paid, owed, accrued or otherwise payable by Genentech with respect to
such royalties pursuant to Section 4.6 of the License Agreement, (iii) all
amounts paid, owed, accrued or otherwise payable by Genentech pursuant to
Section 4.7(c) of the License Agreement (other than amounts for audit costs)
with respect to such royalties, (iv) all amounts paid, owed, accrued or
otherwise payable by either Selling Party pursuant to Section 6.07 (other than
for amounts for audit costs) with respect to such royalties, (v) all amounts
equal to the royalty that would otherwise be payable under Section 4.2 of the
License Agreement on all proceeds (including any damages, monetary awards or
other amounts recovered, whether by judgment or settlement and treating such
proceeds as Net Sales of the Product (provided, that, with respect to any
Combination Product described in clause (ii) of the definition of “Product,” the
portion of such proceeds treated as Net Sales shall be calculated on the same
basis as Net

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  9  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Sales for such Combination Product would be calculated as provided in Section
4.2.4 of the License Agreement) for purposes of calculating such royalty) paid,
owed, accrued or otherwise payable other than to Genentech of any suit,
proceeding or other legal action taken pursuant to Section 6.4 of the License
Agreement and arising from or related to infringement that results in reduced
sales of the Product occurring on or after the Royalties Commencement Date
(other than amounts awarded or recovered in connection with any judgment or
settlement for reimbursement of the costs and expenses (including attorneys’
fees) of the party bringing such suit or proceeding or taking such other legal
action or for reimbursement of the costs and expenses (including attorneys’
fees), if any, of the other party to the License Agreement in connection with
the prosecution of any such suit, proceeding or other legal action), and (vi)
all proceeds (including any damages, monetary awards or other amounts recovered,
whether by judgment or settlement) paid, owed, accrued or otherwise payable with
respect to any of the foregoing of any suit, proceeding or other legal action
taken to enforce the right to receive any of the foregoing (other than amounts
awarded or recovered in connection with any judgment or settlement for
reimbursement of the costs and expenses (including attorneys’ fees) of the party
bringing such suit or proceeding or taking such other legal action).  For the
avoidance of doubt, “Royalties” shall not include (and shall specifically
exclude) all other amounts payable by Genentech or its Affiliates under the
License Agreement (including but not limited to milestone payments under
Sections 4.1.1 and 4.1.2 of the License Agreement).

“Royalties Commencement Date” shall mean October 1, 2018.  

“Seller” has the meaning set forth in the preamble.

“Seller Concentration Account” shall mean a segregated account established and
maintained at the Depositary Bank pursuant to the terms of the Deposit Agreement
and this Agreement.   The Seller Concentration Account shall be the account into
which the funds remaining in the Joint Concentration Account after payment
therefrom of the amounts payable to the Purchaser pursuant to this Agreement are
transferred in accordance with the terms of the Deposit Agreement and this
Agreement.

“Seller Indemnified Party” has the meaning set forth in Section 9.05(b)(i).

“Seller Organizational Documents” means the certificate of organization of the
Seller dated as of March 24, 2015 and the Limited Liability Company Agreement of
the Seller, dated as of March 24, 2015, as amended by that certain Amendment No.
1 thereto to be entered into concurrently with, and effective as of the Closing.

“Selling Party” has the meaning set forth in the preamble.

“Selling Parties’ Basket” shall have the meaning set forth in Section 9.05(e).

“Selling Parties’ Disclosure Schedules” means the Disclosure Schedules delivered
by the Selling Parties concurrently with the execution and delivery of this
Agreement.

“Selling Parties’ General Representations” shall mean (i) the representations
and warranties of the Selling Parties in Article III, other than the
representations and warranties set

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  10  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

forth in Sections 3.04(a), 3.04(c), 3.11(f), 3.13(a), 3.13(b) (first sentence),
3.13(d) (first sentence) and 3.14(b) and (ii) the representations and warranties
of the Selling Parties in any other Transaction Document to which a Selling
Party is party.

“Set-off” shall have the meaning set forth in Section 3.14. 

“Subsidiary” or “Subsidiaries” shall mean with respect to any Person (i) any
corporation of which the outstanding capital stock having at least a majority of
votes entitled to be cast in the election of directors under the ordinary
circumstances shall at the time be owned, directly or indirectly, by such Person
or (ii) any other Person of which at least a majority voting interest under
ordinary circumstances is at the time owned, directly or indirectly, by such
Person.

“Termination and Mutual Release of Hurricane LLCA”  shall have the meaning set
forth in Section 7.02(g).

“Transaction Documents” shall mean, collectively, this Agreement, the Bills of
Sale, the Deposit Agreement, the Genentech Instruction, the Termination and
Release of the 2015 Royalty Purchase Agreement, the Termination of the 2015
Deposit Agreement, the Termination and Mutual Release of Hurricane LLCA, the
Amendment No. 1 to Contribution Agreement and the Amendment No. 1 to Hurricane
LLCA.

 

“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Valid Claim” shall mean “Valid Claim” as such term is defined in the License
Agreement.

ARTICLE II
CONTRIBUTION, PURCHASE AND SALE OF THE PURCHASED INTEREST

Section 2.01    Contribution, Purchase and Sale.

(a)        Subject to the terms and conditions of this Agreement, on the Closing
Date, the Original Purchaser shall sell, contribute, assign, transfer, convey
and grant to the Purchaser, and the Purchaser shall purchase, acquire and accept
from the Original Purchaser, all of the Original Purchaser’s right, title and
interest in and to the Capped Interest, free and clear of any and all Liens,
other than Permitted Liens.  Subject to the terms and conditions of this
Agreement, effective immediately upon the Closing, the security interests
granted to the Original Purchaser by each of the Selling Parties pursuant to
Section 2.01(f) of the 2015 Royalty Purchase Agreement shall be deemed to have
been automatically released and terminated, and the Original Purchaser shall
file UCC termination statements with respect thereto. 

(b)        Subject to the terms and conditions of this Agreement, on the Closing
Date, the Seller shall sell, contribute, assign, transfer, convey and grant to
the Purchaser, and the Purchaser shall purchase, acquire and accept from the
Seller, all of the Seller’s right, title and interest in and to the Reversionary
Interest, free and clear of any and all Liens, other than Permitted Liens.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  11  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)        The Original Purchaser, the Selling Parties and the Purchaser intend
and agree that the sale, assignment and transfer of the Capped Interest and the
Reversionary Interest to Purchaser under this Agreement shall be, and is, a true
sale by the Original Purchaser, on the one hand, and the Seller, on the other
hand, to the Purchaser that is absolute and irrevocable and that provides the
Purchaser with the full benefits of ownership of the Purchased Interest.  The
Original Purchaser, on the one hand, and each Selling Party, on the other hand,
waives any right to contest or otherwise assert that this Agreement is other
than a true sale by the Original Purchaser, on the one hand, and the Seller, on
the other hand, to the Purchaser under applicable bankruptcy law, which waiver
shall be enforceable to the fullest extent permitted by law against the Original
Purchaser and the Selling Parties in any bankruptcy or insolvency proceeding
relating to the Original Purchaser and each Selling Party, as the case may be.
Each Selling Party waives any right to contest the validity of the sale,
assignment and transfer of the Capped Interest to the Original Purchaser
pursuant to the 2015 Royalty Purchase Agreement or to otherwise assert that the
Original Purchaser did not acquire good and valid title to the Capped Interest
free and clear of all Liens other than Permitted Liens (as defined in the 2015
Royalty Purchase Agreement) as of the Original 2015 Closing Date, which waiver
shall be enforceable to the fullest extent permitted by law against the Selling
Parties in any bankruptcy or insolvency proceeding relating to each Selling
Party.

(d)        The Original Purchaser and each of the Selling Parties hereby
consents to the Purchaser recording and filing, at the Purchaser’s sole cost and
expense, financing statements (and continuation statements with respect to such
financing statements when applicable) meeting the requirements of applicable law
in such manner and in such jurisdictions as are necessary or appropriate to (i)
evidence or perfect the sale, assignment, transfer, conveyance and grant by the
Original Purchaser and the Seller to the Purchaser, and the purchase,
acquisition and acceptance by the Purchaser from the Original Purchaser and
Seller, of the Capped Interest and the Reversionary Interest, respectively, and
(ii) perfect the security interest in the Capped Interest and Reversionary
Interest granted by the Original Purchaser and the Selling Parties,
respectively, to the Purchaser pursuant to Section 2.01(e).

(e)        Notwithstanding that the Original Purchaser, the Selling Parties and
the Purchaser expressly intend for the sale, contribution, assignment, transfer,
conveyance and granting of the Capped Interest and Reversionary Interest to
Purchaser to be a true, complete, absolute and irrevocable sale and assignment,
in the event that any transfer contemplated by this Agreement is held not to be
a sale, each of the Original Purchaser and the Selling Parties hereby assigns,
conveys, grants and pledges to the Purchaser, as security for its obligations
created hereunder, a security interest in and to all of the Original Purchaser’s
and such Selling Party’s right, title and interest in, to and under the Capped
Interest and Reversionary Interest, respectively, whether now owned or hereafter
acquired, and any proceeds (as such term is defined in the UCC) thereof and,
solely in such event, this Agreement shall constitute a security agreement.

Section 2.02             Transfers and Payments in Respect of the Purchased
Interest.

The Purchaser shall be entitled to receive the following transfers and payments
in respect of the Capped Interest and Reversionary Interest:



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  12  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)        Cash in respect of the Product Payment Amount to be paid to Purchaser
shall be paid to the Joint Concentration Account, which Product Payment Amount
shall be transferred from the Joint Concentration Account into the Purchaser
Concentration Account within two (2) Business Days following the Purchaser’s
receipt of the Quarterly Report applicable to the amounts deposited into the
Joint Concentration Account pursuant to and in accordance with the Deposit
Agreement and subject to Section 6.05.  In the event Seller, ImmunoGen, or the
Original Purchaser receives any Royalties directly from Genentech following the
date of this Agreement, Seller, ImmunoGen, or the Original Purchaser, as the
case may be, shall hold such amounts in trust for the benefit of the Purchaser
and, within five (5) Business Days after receipt thereof, deposit such amounts
into the Joint Concentration Account by wire transfer of immediately available
funds and notify the Purchaser of such deposit and provide reasonable details
regarding the Royalties so received by the Seller, ImmunoGen, or the Original
Purchaser.  For purposes of clarity, the Royalties received by the Purchaser
from payment to the Purchaser of the Product Payment Amount shall be attributed
one hundred percent (100%) in respect of the Capped Interest until the
Reversionary Interest Commencement Date and thereafter attributed fifteen
percent (15%) in respect of the Capped Interest and eighty-five percent (85%) in
respect of the Reversionary Interest.

(b)        For avoidance of doubt, the parties understand and agree that if
Genentech fails to pay any Royalties when the Selling Parties, the Original
Purchaser or the Purchaser reasonably believes they are due under the License
Agreement (each such unpaid amount, a “Discrepancy”) whether because of a
disagreement with Genentech as to (i) when, whether or the amount of any
Royalties that are owed or (ii) the amount of any Set-off taken by Genentech,
then neither the Selling Parties nor the Original Purchaser shall be obligated
to pay to the Purchaser or otherwise compensate or make the Purchaser whole with
respect to any such Discrepancy, but instead the Selling Parties shall use
commercially reasonable efforts to recover such Discrepancy from Genentech as
contemplated by Sections 6.06(c), 6.06(f) or 6.06(g), as applicable.  For
purposes of clarity, this Section 2.02(b) shall not limit or otherwise impair
the Purchaser’s rights to indemnification for Losses under Section 9.05.

Section 2.03    Purchase Price.

(a)        In full consideration for the sale of the Capped Interest to
Purchaser, and subject to the terms and conditions set forth herein, the
Purchaser shall pay to the Original Purchaser, or its designee, on the Closing
Date, the sum of $[***] (the “Capped Interest Purchase Price”) by wire transfer
of immediately available funds to an account designated in writing by the
Original Purchaser.

(b)        In full consideration for the sale of the Reversionary Interest to
Purchaser, and subject to the terms and conditions set forth herein, the
Purchaser shall pay to Seller, or its designee, on the Closing Date, the sum of
$66,739,769.82 (the “Reversionary Interest Purchase Price”) by wire transfer of
immediately available funds to an account designated in writing by Seller.

Section 2.04    No Assumed Obligations.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  13  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Purchaser is acquiring only the Purchased Interest and is not
assuming any liability or obligation of the Original Purchaser, Seller or any of
its or their Affiliates of whatever nature, whether presently in existence or
arising or asserted hereafter, whether under the License Agreement, the 2015
Royalty Purchase Agreement, the 2015 Deposit Agreement, any Transaction Document
or otherwise.  All such liabilities and obligations shall be retained by and
remain obligations and liabilities of the Original Purchaser, Seller or its or
their respective Affiliates, as applicable (the “Excluded Liabilities and
Obligations”). For greater certainty, (i) all of the fees, expenses, charges,
Operating Expenses and other costs that are described in ‎0 are Excluded
Liabilities and Obligations and (ii) Excluded Liabilities and Obligations do not
include any liability or obligation in respect of any taxes (including interest
or penalties thereon) of any kind whatsoever imposed on, withheld against or
related to any payments made or to be made to the Purchaser (whether by
Genentech or any other Person, and including payments to the Joint Concentration
Account that are transferred to the Purchaser in accordance with this Agreement
or the Deposit Agreement) in respect of the Purchased Interest,  pursuant to
this Agreement or the other Transaction Documents, the License Agreement or
otherwise. 

Section 2.05    Excluded Assets.

The Purchaser does not, by purchase of the rights granted hereunder or otherwise
pursuant to any of the Transaction Documents, acquire any assets or contract
rights of the Original Purchaser or the Selling Parties under the License
Agreement, the Patent Rights, the 2015 Royalty Purchase Agreement, or any other
assets of the Original Purchaser or the Selling Parties, other than the
Purchased Interest.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

Each of the Selling Parties, on a joint and several basis, hereby represents and
warrants to the Purchaser as of the date of this Agreement the following (for
purposes of clarity, the parties acknowledge and agree that none of the
representations and warranties made in this Article III are made by the Original
Purchaser and that the Original Purchaser shall have no liability, whether under
this Agreement or otherwise, for any breach of or inaccuracy in or omission from
any of such representations and warranties):

Section 3.01    Organization; Operations of Seller.

(a)        ImmunoGen is a corporation duly incorporated, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts, and has all
corporate powers and all licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as proposed to be
conducted in connection with the transactions contemplated by the Transaction
Documents (except where the failure to have such licenses, authorizations,
consents or approvals could not reasonably be expected to result in a Material
Adverse Effect).  ImmunoGen is duly qualified to do business as a foreign
corporation and is in good standing in each case in every jurisdiction in which
the failure to do so could reasonably be expected to result in a Material
Adverse Effect.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  14  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)        The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts, and has all powers and all licenses, authorizations, consents and
approvals required to conduct its business as now conducted and as proposed to
be conducted in connection with the transactions contemplated by the Transaction
Documents (except where the failure to have such licenses, authorizations,
consents or approvals could not reasonably be expected to result in a Material
Adverse Effect). The Seller is duly qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the failure
to do so could reasonably be expected to result in a Material Adverse Effect.

(c)        The Seller was formed on March 24, 2015, solely for the purpose of
owning the Contributed Assets and the transfer of the Capped Interest to the
Original Purchaser pursuant to the 2015 Royalty Purchase Agreement. All of the
equity interests in Seller are and have at all times been owned by ImmunoGen. On
March 24, 2015, ImmunoGen contributed, assigned, transferred, conveyed and
granted to the Seller, and the Seller, pursuant to the terms of the Contribution
Agreement, acquired and accepted from ImmunoGen, all of ImmunoGen’s right, title
and interest in and to the Contributed Assets, free and clear of any and all
Liens (the “Contribution”), and as contemplated by the Contribution, Seller sold
the Capped  Interest to the Original Purchaser pursuant to the 2015 Royalty
Purchase Agreement.  Other than in connection with the 2015 Royalty Purchase
Agreement, which will be terminated by the parties thereto concurrently with the
Closing, the Seller has not been, is not, and will not be engaged, in any
business unrelated to effecting the transactions contemplated by the Transaction
Documents.  The sole assets of the Seller that it has owned or will own consist
exclusively of the Contributed Assets (subject to the terms of the 2015 Royalty
Purchase Agreement and related transaction documents) and any rights arising
under the Transaction Documents.  Since the date of the Seller’s formation, the
Seller has not incurred any obligations or liabilities or engaged in any
business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any Person (in each case, other than entering
into the 2015 Royalty Purchase Agreement and related transaction documents),
except as required to execute and deliver the Transaction Documents and to
consummate the transactions contemplated thereby.  Other than in connection with
the 2015 Royalty Purchase Agreement and the related transaction documents, the
Seller has no obligations or liabilities, except those incurred in connection
with, and pursuant to the Transaction Documents and the transactions
contemplated thereby. Seller has not and does not intend to make an election to
be treated as other than a disregarded entity for U.S. federal income tax
purposes.

(d)        The Selling Parties have provided to the Purchaser an accurate and
complete copy of the Contribution Agreement and the Seller Organizational
Documents. Each of the Contribution Agreement and the Seller Organizational
Documents is in full force and effect, and immediately following the Closing,
each of the Contribution Agreement and the Seller Organizational Documents will
continue immediately after the Closing in full force and effect, without
modification, and each is, and immediately after the Closing, shall remain, the
legal, valid and binding obligation of the parties thereto, enforceable against
each of them in accordance with its respective terms, subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and general equitable principles.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  15  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)        There are no fees, expenses or charges that have accrued or are owing
to the existing depositary bank pursuant to the terms of the 2015 Deposit
Agreement in respect of any period of time prior to the Royalties Commencement
Date that will be paid to such depositary bank from the Joint Concentration
Account prior to the transfer of any amounts from the Joint Concentration
Account to either the Purchaser Concentration Account or the Seller
Concentration Account.  There are no Operating Expenses or costs and expenses
incurred by the Selling Parties prior to the Closing that are reimbursable to
the Selling Parties pursuant to the terms of the 2015 Royalty Purchase Agreement
that will be paid to the Seller Concentration Account from the Joint
Concentration Account prior to the transfer of any other amounts from the Joint
Concentration Account to either the Purchaser Concentration Account or the
Seller Concentration Account. For purposes of clarity, all of the fees,
expenses, charges, Operating Expenses and other costs that are described in this
‎0 are Excluded Liabilities and Obligations.

Section 3.02    Corporate Authorization.

Each Selling Party has all necessary corporate or limited liability company, as
applicable, power and authority to enter into, execute and deliver the
Transaction Documents and to perform all of the obligations to be performed by
it hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder.  The Transaction Documents have been duly authorized,
executed and delivered by each Selling Party and each Transaction Document to
which a Selling Party is party constitutes the valid and binding obligation of
such Selling Party, enforceable against such Selling Party in accordance with
its terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.

Section 3.03    Governmental Authorization.

The execution and delivery by each Selling Party of the Transaction Documents,
and the performance by each Selling Party of its obligations hereunder and
thereunder, does not require any notice to, action or consent by, or in respect
of, or filing with, any Governmental Authority.

Section 3.04    Ownership.

(a)        The Seller is the exclusive owner of the entire right, title (legal
and equitable) and interest in, to and under the Reversionary Interest and has
good and valid title thereto, free and clear of all Liens (other than Permitted
Liens), and prior to the Contribution, ImmunoGen was the exclusive owner of the
entire right, title (legal and equitable) and interest in, to and under the
Contributed Assets and had good and valid title thereto, free and clear of all
Liens (other than Permitted Liens).  As of the Original 2015 Closing Date, the
Capped Interest that was sold, assigned, transferred, conveyed and granted to
the Original Purchaser on the Original 2015 Closing Date had not previously been
pledged, sold, contributed, assigned, transferred, conveyed or granted by either
Selling Party to any other Person (other than the Contribution) prior to the
Original 2015 Closing Date.  The Reversionary Interest sold, assigned,
transferred, conveyed and granted to the Purchaser on the Closing Date shall not
have been pledged, sold, contributed, assigned, transferred, conveyed or granted
by either Selling Party to any other Person (other than the Contribution). At
the time of the Contribution, ImmunoGen had full right to contribute,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  16  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

assign, transfer, convey and grant the Contributed Assets to the Seller, and
immediately following the Contribution, the Seller had full right to sell,
contribute, assign, transfer, convey and grant the Capped Interest to the
Original Purchaser. Upon the sale, assignment, transfer, conveyance and granting
by the Seller of the Reversionary Interest to the Purchaser, the Purchaser shall
acquire good and valid title to the Reversionary Interest free and clear of all
Liens, other than Permitted Liens, and immediately after the Closing shall be
the exclusive owner of the Reversionary Interest.  As of the Original 2015
Closing Date, upon the sale, assignment, transfer, conveyance and granting by
the Seller of the Capped Interest to the Original Purchaser pursuant to the 2015
Royalty Purchase Agreement, the Original Purchaser acquired good and valid title
to the Capped Interest free and clear of all Liens, other than Permitted Liens
(as defined in the 2015 Royalty Purchase Agreement), and immediately after the
Original 2015 Closing Date was the exclusive owner of the Capped Interest.

(b)        ImmunoGen is the exclusive owner of all of the Patent Rights free and
clear of all Liens, other than Liens involving licenses to any of the Patent
Rights for products other than the Product and non-exclusive licenses granted in
the ordinary course of business that would not result in a Material Adverse
Effect and except as provided in the License Agreement.

(c)        The Selling Parties have provided or caused to be provided to the
Purchaser an accurate and complete copy of the 2015 Royalty Purchase Agreement.
The 2015 Royalty Purchase Agreement is in full force and effect as of the
Closing, provided that, concurrently with the Closing, the 2015 Royalty Purchase
Agreement will be terminated pursuant to and to the extent provided in the
Termination and Release of 2015 Royalty Purchase Agreement. As of the Closing,
and giving effect to the Termination and Release of 2015 Royalty Purchase
Agreement, (i) there is no breach or default, or event upon which notice or the
passage of time, or both, reasonably would be expected to give rise to any
breach or default, in the performance of the 2015 Royalty Purchase Agreement by
ImmunoGen or the Seller, and (ii) to the Knowledge of the Selling Parties, there
is no breach or default, or event which upon notice or the passage of time, or
both, reasonably would be expected to give rise to any breach or default, in the
performance of the 2015 Royalty Purchase Agreement by the Original Purchaser, in
the case of each of clause (i) and clause (ii) that could reasonably be expected
to result in a Material Adverse Effect. Neither the Selling Parties nor the
Original Purchaser has made any claim for indemnification pursuant to the 2015
Royalty Purchase Agreement.

Section 3.05    Solvency.

Assuming consummation of the transactions contemplated by the Transaction
Documents (i) the present fair saleable value of each Selling Party’s assets is
greater than the amount required to pay its debts as they become due, (ii) each
Selling Party does not have unreasonably small capital with which to engage in
its business, and (iii) each Selling Party has not incurred, nor does it have
present plans or intentions to incur, debts or liabilities beyond its ability to
pay such debts or liabilities as they become absolute and matured.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  17  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 3.06    Litigation.

Except as disclosed on Schedule 3.06 of the Selling Parties’ Disclosure
Schedules, there is no (i) action, suit, arbitration proceeding, claim,
investigation or other proceeding pending or, to the Knowledge of the Selling
Parties, threatened, against the Selling Parties or (ii) any governmental
inquiry pending or, to the Knowledge of the Selling Parties, threatened against
the Selling Parties, in each case with respect to clauses (i) and (ii) above,
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect.

Section 3.07    Compliance with Laws.

The Selling Parties (i) are not in violation of, and have not violated, and (ii)
to the Knowledge of the Selling Parties, are not under investigation with
respect to, and have not been threatened to be charged with or been given notice
of any violation of, any law, rule, ordinance or regulation of, or any judgment,
order, writ decree, permit or license granted, issued or entered by, any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect.

Section 3.08    Conflicts.

(a)        Neither the execution and delivery of this Agreement by the Selling
Parties or any other Transaction Document by the Selling Parties nor the
performance or consummation by the Selling Parties of the transactions
contemplated hereby and thereby (but in each case only as they relate to the
Reversionary Interest) will:  (i) contravene, conflict with, result in a breach
or violation of, constitute a default under, or accelerate the performance
provided by, in any respect any provisions of, that in each case or in the
aggregate could reasonably be expected to result in a Material Adverse Effect,
(A) any law, rule, ordinance or regulation of any Governmental Authority, or any
judgment, order, writ, decree, permit or license of any Governmental Authority,
in each case to which the Selling Parties or any of their respective
Subsidiaries or any of their respective assets or properties are subject or
bound, or (B) any contract, agreement, commitment or instrument to which the
Selling Parties or any of their respective Subsidiaries is a party or by which
the Selling Parties or any of their respective Subsidiaries or any of their
respective assets or properties is bound or committed, other than those
contracts, agreements, commitments or instruments described in clause (a)(ii)
hereof; (ii) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, in any
respect any provisions of, any contract, agreement, commitment or instrument to
which Genentech and either of the Selling Parties or any of their respective
Subsidiaries is a party or by which Genentech and either of the Selling Parties
or any of their respective Subsidiaries or any of their respective assets or
properties is bound or committed, including without limitation the License
Agreement; (iii) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, any
provisions of the certificate of incorporation or by-laws (or other
organizational or constitutional documents) of the Selling Parties or any of
their respective Subsidiaries; (iv)  require any notification to, filing with,
or consent (other than the Genentech Consent) of, any Person or Governmental
Authority; (v) give rise to any right of termination, suspension, cancellation
or acceleration of any right or obligation of the Selling Parties or any of
their respective

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  18  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Subsidiaries or any other Person; or (vi) result in the creation or imposition
of any Lien on the Reversionary Interest (other than Permitted Liens).    

(b)        Except for the security interests granted by the Selling Parties to
the Original Purchaser pursuant to Section 2.01(f) of the 2015 Royalty Purchase
Agreement (which will be released upon the Closing pursuant to Section 2.01(a)),
the Selling Parties have not granted, nor does there exist, any Lien on the
License Agreement, the Contributed Assets or the Purchased Interest (other than
Permitted Liens).

Section 3.09    Broker’s Fees.

The Selling Parties have not taken any action that would entitle any Person to
any commission or broker’s fee in connection with the transaction contemplated
by the Transaction Documents, except for MTS Health Partners, L.P., which will
be entitled to a fee payable by the Original Purchaser and the Selling Parties.

Section 3.10    Patent Rights.    

(a)        Schedule 3.10(a) of the Selling Parties’ Disclosure Schedules sets
forth an accurate and complete list of all Patent Rights and, for each of the
patents included in the Patent Rights listed on Schedule 3.10(a) of the Selling
Parties’ Disclosure Schedules, (i) the countries in which such patents are
issued, (ii) the patent number, and (iii) the expected expiration date of the
issued patents.    Schedule 3.10(a) of the Selling Parties’ Disclosure Schedules
also sets forth, for each pending patent application included in the Patent
Rights listed on Schedule 3.10(a) of the Selling Parties’ Disclosure Schedules,
an accurate and complete list of (i) the countries in which such patent
applications are pending, (ii) the patent application number or publication
number, and (iii) the filing date of the patent application.  

(b)        To the Selling Parties’ Knowledge, each of the issued patents
included in the Patent Rights is valid and enforceable. 

(c)        KADCYLA or the “Product” is a “Licensed Product” as defined in the
License Agreement.   

(d)        There are no unpaid maintenance or renewal fees payable by the
Selling Parties to any third party that are currently and finally overdue for
any of the Patent Rights.  No issued Patent Rights have lapsed or been
abandoned, cancelled or expired except in the ordinary course.  To the Knowledge
of the Selling Parties, each individual associated with the filing and
prosecution of the Patent Rights, including the named inventors of the Patent
Rights, has complied in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known to be material to the
patentability of each of the Patent Rights, in those jurisdictions where such
duties exist.

(e)        Except as disclosed on Schedule 3.10(e) of the Selling Parties’
Disclosure Schedules, there is no pending or, to the Knowledge of the Selling
Parties, threatened opposition, interference, reexamination, injunction, claim,
lawsuit, proceeding, hearing, investigation,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  19  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

complaint, arbitration, mediation, demand, International Trade Commission
investigation, decree, or any other dispute, disagreement, or claim (each, a
“Dispute” and collectively, the “Disputes”), challenging the legality, validity,
enforceability or ownership of any of the Patent Rights.  Except as disclosed on
Schedule 3.10(e) of the Selling Parties’ Disclosure Schedules, the Selling
Parties have not received any notice pursuant to Section 6.5 of the License
Agreement.

(f)        Except as disclosed on Schedule 3.10(f) of the Selling Parties’
Disclosure Schedules, there is no pending or, to the Knowledge of the Selling
Parties, threatened action, suit, or proceeding, or any investigation or claim
by any Person or Governmental Authority to which the Selling Parties or to which
Genentech is a party that claims that the Patent Rights or the marketing, sale
or distribution of the Product by Genentech pursuant to the License Agreement do
or will infringe on any patent or other intellectual property rights of any
other Person.  The Selling Parties have not received any notice pursuant to
Section 6.3 of the License Agreement.  To the Knowledge of the Selling Parties,
no Person is infringing, misappropriating or making any unauthorized use of any
of the Patent Rights.  There is no pending, or, to the Knowledge of the Selling
Parties, threatened action, suit, or proceeding, or any investigation or claim
(other than claims under the License Agreement), by either of the Selling
Parties against any Person in relation to the Patent Rights.

Section 3.11    Regulatory Approval, Manufacturing and Marketing.

(a)        Genentech has been responsible for the clinical development of the
Product and seeking Regulatory Approval of the Product under the License
Agreement and the Selling Parties have no responsibility for the development of
the Product or seeking Regulatory Approval of the Product under the License
Agreement.

(b)        To the Knowledge of the Selling Parties, Genentech has complied with
its obligations to develop the Product and seek and obtain Regulatory Approval
for the Product set forth in Section 3.1 of the License Agreement.  Neither of
the Selling Parties has ever attempted to exercise any remedy against Genentech
pursuant to Section 3.1(b) of the License Agreement.

(c)        Schedule 3.11(c) of the Selling Parties’ Disclosure Schedules sets
forth a true and complete copy of the royalty report received from Genentech by
ImmunoGen under Section 4.5 of the License Agreement relating to Net Sales of
the Product through September 30, 2018.

(d)        Genentech has been, since 2000, and continues to be, responsible for
the manufacturing of the Product under the License Agreement and the Selling
Parties have no responsibility for manufacturing the Product under the License
Agreement.

(e)        Genentech has been, and continues to be, and the Selling Parties are
not, responsible for the marketing, promotion, sales and distribution of the
Product under the License Agreement.  To the Knowledge of the Selling Parties,
Genentech has complied with its obligations related to the marketing, promotion,
sales and distribution of the Product set forth in Section 3.1 of the License
Agreement.  

(f)        The Selling Parties have not received any Royalties on account of the
Purchased Interest.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  20  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 3.12    Subordination.

The claims and rights of the Purchaser created by any Transaction Document in
and to the Reversionary Interest are not subordinated to any creditor of the
Selling Parties or any other Person based on any agreements, arrangements or
understandings entered into by the Selling Parties.

Section 3.13    License Agreement.

(a)        The Selling Parties have provided to the Purchaser an accurate and
complete copy of the License Agreement and the Genentech Consent.    

(b)        Each of the License Agreement and the Genentech Consent is in full
force and effect, and immediately following the Closing, each of the License
Agreement and the Genentech Consent will continue immediately after the Closing
in full force and effect, without modification, and each is, and immediately
after the Closing, shall remain, the legal, valid and binding obligation of each
of ImmunoGen, the Seller (to the extent applicable) and, to the Knowledge of the
Selling Parties, Genentech, enforceable against ImmunoGen, the Seller (to the
extent applicable) and, to the Knowledge of the Selling Parties, Genentech in
accordance with its respective terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, the UCC, and general equitable principles.  The
execution, delivery and performance of the License Agreement was and is within
the corporate powers of ImmunoGen and, to the Knowledge of the Selling Parties,
Genentech.  The License Agreement was duly authorized by all necessary action on
the part of, and validly executed and delivered by, ImmunoGen and, to the
Knowledge of the Selling Parties, Genentech.  There is no breach or default, or
event which upon notice or the passage of time, or both, reasonably would be
expected to give rise to any breach or default, in the performance of the
License Agreement by ImmunoGen or the Seller, and, to the Knowledge of the
Selling Parties, there is no breach or default, or event which upon notice or
the passage of time, or both, reasonably would be expected to give rise to any
breach or default, in the performance of the License Agreement by Genentech. The
Selling Parties have not granted any material waiver of, or released Genentech,
in whole or in part, from, any of Genentech’s material obligations under the
License Agreement relating to the Royalties.

(c)        The Selling Parties have not received any written notice from
Genentech indicating that Genentech has entered into any sublicense pursuant to
Section 2.2 of the License Agreement (other than to an Affiliate of Genentech)
and, to the Knowledge of the Selling Parties, Genentech has not entered into any
such sublicense.

(d)        The Selling Parties have not received any notice from Genentech of
any alleged breach or default by either of the Selling Parties of the License
Agreement or of Genentech’s intention to terminate the License Agreement in
whole or in part.  To the Knowledge of the Selling Parties, ImmunoGen has not
received any information from Genentech regarding the KAITLIN clinical trial
that would reasonably be expected to result in a Material Adverse Effect,
whether under the Licensing Agreement or otherwise, other than information in
the public domain and information included in the annual reports delivered by
Genentech to ImmunoGen

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  21  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

pursuant to Section 3.2(a) of the License Agreement prior to the Closing and
made available to the Purchaser. 

(e)        Except as provided in the License Agreement, the 2015 Royalty
Purchase Agreement (which will be terminated  concurrently with the Closing) and
the 2015 Deposit Agreement (which will be terminated concurrently with the
Closing), neither Selling Party is a party to any agreement providing for or
permitting a sharing of, reduction in, deduction or withholding against,
crediting against, or set-off against, and no Person is otherwise entitled to
effect a sharing of, reduction in, deduction or withholding against, crediting
against, or set-off against, the Reversionary Interest.

Section 3.14    Set-off.

(a)        Except as provided in the License Agreement, Genentech has no right
of set-off, rescission, counterclaim, reduction, deduction, crediting against or
defense (each a “Set-off”) against the Royalties or any other amounts payable
with respect thereto under the License Agreement.  Except as set forth on
Schedule 3.14 of the Selling Parties’ Disclosure Schedules and except as
discussed amongst the parties as set forth in a communication from the Selling
Parties’ counsel to Original Purchaser’s counsel and Purchaser’s counsel dated
January 2, 2019, identified by the caption “Section 6.06(a) and (g)
Disclosures,” (i) to the Knowledge of the Selling Parties, Genentech has not
exercised, whether under the License Agreement or otherwise, and Genentech has
not had the right to exercise, any such Set-off against any royalties payable by
Genentech under Section 4.2 of the License Agreement with respect to Net Sales
of the Product or any other amounts payable with respect thereto under the
License Agreement, and (ii)  to the Knowledge of the Selling Parties, all
payments required to be paid by Genentech pursuant to the License Agreement in
respect of royalties payable by Genentech under Section 4.2 of the License
Agreement with respect to Net Sales of the Product for any period ending on or
prior to the date of this Agreement have been paid in full as and when due free
and clear and without any deduction or set-off for or on account of any taxes
(including withholding taxes) of any nature imposed by any Governmental
Authority.

(b)        Other than the License Agreement, the 2015 Royalty Purchase Agreement
(which will be terminated concurrently with the Closing) and the 2015 Deposit
Agreement (which will be terminated concurrently with the Closing), neither of
the Selling Parties is a party to any agreement providing for or permitting a
sharing of, withholding against, or Set-off against the Reversionary Interest,
and no Person is otherwise entitled to effect a sharing of, withholding against,
or Set-off against, the Reversionary Interest, based on any arrangements or
understandings entered into by either of the Selling Parties. 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ORIGINAL PURCHASER

The Original Purchaser hereby represents and warrants to the Purchaser as of the
date of this Agreement the following (for purposes of clarity, the parties
acknowledge and agree that none of the representations and warranties made in
this Article IV are made by the Selling Parties and that the Selling Parties
shall have no liability, whether under this Agreement or

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  22  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise, for any breach of or inaccuracy in or omission from any of such
representations and warranties):

Section 4.01    [***]

[***].

Section 4.02    [***].

[***].

Section 4.03    [***].

[***].

Section 4.04    [***].

(a)        [***].

(b)        [***].  

(c)        [***]

(d)        [***].

(e)        [***].

Section 4.05    [***].

[***].

Section 4.06    [***].

[***].

Section 4.07    [***].

[***].

Section 4.08    [***].

(a)        [***]. 

(b)        [***].

(c)        [***].



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  23  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 4.09    [***]

[***].

Section 4.10    [***].

[***].

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Selling Parties as of the date of
this Agreement the following:

Section 5.01    Organization.

The Purchaser is a corporation duly incorporated and in good standing under the
laws of the Province of Ontario, and the Purchaser has all powers and all
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

Section 5.02    Authorization.

The Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents to which it is a party and to perform all of
the obligations to be performed by it hereunder and thereunder and to consummate
the transactions contemplated hereunder and thereunder.  The Transaction
Documents to which the Purchaser is a party have been duly authorized, executed
and delivered by the Purchaser and each Transaction Document to which the
Purchaser is a party constitutes the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.

Section 5.03    Broker’s Fees.

The Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

Section 5.04    Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document to which the Purchaser is a party nor the performance or consummation
of the transactions contemplated hereby or thereby will:  (i) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, in any material respects any
provisions of (A) any law, rule or regulation of any Governmental Authority, or
any judgment, order, writ, decree, permit or license of any Governmental
Authority, to which the Purchaser or any of its assets or properties may be
subject or bound; or (B) any contract, agreement, commitment or instrument to
which the Purchaser is a party or by which the

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  24  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Purchaser or any of its assets or properties is bound or committed; (ii)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of any
organizational or constitutional documents of the Purchaser; or (iii) require
any notification to, filing with, or consent of, any Person or Governmental
Authority.

Section 5.05    Tax Status.

The Purchaser is exempt from United States federal withholding tax on all
payments with respect to the Purchased Interest. The Purchaser is acting as a
principal, and not as an agent for any other Person, in connection with the
execution, delivery and performance by the Purchaser of the Transaction
Documents and the consummation of the transactions contemplated thereby.  

ARTICLE VI
COVENANTS

The parties covenant and agree (severally, and not jointly) as follows:

Section 6.01    Books and Records.

(a)        As promptly as practicable after receipt by a Selling Party of notice
of any action, claim, investigation or proceeding (commenced or threatened)
relating to the transactions contemplated by any Transaction Document or the
License Agreement, the Selling Parties shall inform the Purchaser of the receipt
of such notice and the substance of such action, claim, investigation or
proceeding and, if in writing, shall furnish the Purchaser with a copy of such
notice and any related materials with respect to such action, claim,
investigation or proceeding (subject to any Selling Party confidentiality
obligations with Persons other than Genentech to the extent any such notice,
related materials and description of the substance of the applicable action,
claim, investigation or proceeding does not reasonably relate to the Royalties
and is subject to such confidentiality obligations). 

(b)        The Selling Parties shall keep and maintain, or cause to be kept and
maintained, full and accurate books of accounts and records adequate to reflect
accurately all Royalties paid and/or payable with respect to the License
Agreement and all deposits made into the applicable Deposit Accounts.    

(c)        As promptly as practicable after receipt by the Selling Parties of
any material written notice, certificate, offer, proposal, correspondence,
report or other written communication relating directly to the License
Agreement, the Royalties or the Product, the Selling Parties shall inform the
Purchaser of such receipt and the substance contained therein and, if in
writing, shall furnish the Purchaser with a copy of such notice, certificate,
offer, proposal, correspondence, report or other written communication (subject
to any Selling Party confidentiality obligations with Persons other than
Genentech to the extent any such notice, certificate, offer, proposal,
correspondence, report or other written communication does not reasonably relate
to the Royalties and is subject to such confidentiality
obligations).  Notwithstanding anything herein to the contrary, in the event
Genentech provides the Selling Parties with any written communication or
announcement concerning the License Agreement,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  25  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

the Royalties or the Product and informs the Selling Parties that such written
communication or announcement is intended for subsequent public announcement by
Genentech, the Selling Parties shall not be required to provide the Purchaser
with such written communication or announcement until the earlier of (i) one (1)
Business Day following Genentech’s public announcement of such written
communication or announcement or (ii) five (5) Business Days following receipt
of such written communication or announcement from Genentech.

Section 6.02    Confidentiality; Public Announcement.

(a)        Except as expressly authorized in this Agreement or the other
Transaction Documents or except with the prior written consent of Seller, the
Purchaser hereby agrees that (i) it will use the Confidential Information solely
for the purpose of the transactions contemplated by this Agreement and the other
Transaction Documents and as necessary in exercising its rights and remedies and
performing its obligations hereunder and thereunder; (ii) it will keep
confidential the Confidential Information; (iii) it will not furnish or disclose
(by publication or otherwise) to any Person any Confidential Information; (iv)
so long as, with respect to each item, such item is Confidential Information,
and except with respect to internal communications or private communications
with the Purchaser’s Representatives (as defined below), it will not make use of
the trademark, logo, service mark, trade dress or other mark or symbol
identifying or associated with the Product, any manufacturer, distributor or
supplier of the Product, or the Original Purchaser or the Selling Parties and
(v) it shall take the same commercially reasonable steps to protect the
Confidential Information as its takes to protect its own proprietary and
confidential information.  Notwithstanding anything to the contrary set forth in
this Agreement, the parties acknowledge and agree that Purchaser’s obligations
of confidentiality and non-use shall not apply to the extent it can be
established by competent written records that any such information (A) is, at
the time of disclosure, or thereafter becomes, a part of the public domain or
publicly known or available, other than through any act or omission of the
Purchaser in breach of its obligations under this Section 6.02, (B) was known to
the Purchaser at the time of disclosure to the Purchaser by the Selling Parties
or Genentech, (C) is, at the time of disclosure, or thereafter becomes, known to
the Purchaser from a source that had a lawful right to disclose such information
to others or (D) was independently developed by the Purchaser without use or
reference to any Confidential Information.

(b)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Transaction Document, the Purchaser may, without the consent of
Seller, (i) furnish or disclose Confidential Information of ImmunoGen or the
Seller and Genentech Confidential Information to its or any of its Affiliates’
actual and potential partners, directors, employees, managers, officers,
investors, co-investors, financing parties, bankers, lenders, advisors, trustees
and representatives (“Representatives”) on a need-to-know basis provided that
such Persons shall be informed of the confidential nature of such information
and such Persons shall (Y) with respect to such Confidential Information of
ImmunoGen or the Seller, be under confidentiality obligations with respect to
such information on terms substantially similar to this Section 6.02 for a
period of at least three (3) years and (Z) with respect to such Genentech
Confidential Information, have agreed in writing to be bound by confidentiality
provisions at least as protective as this Section 6.02 and Section 5 of the
License Agreement for a period of ten (10) years after receipt of any such
Genentech Confidential Information hereunder, (ii) furnish or

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  26  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

disclose Confidential Information of ImmunoGen or the Seller to any potential or
actual purchaser, transferee or assignee of all or any portion of the Purchased
Interest to whom the Purchaser is entitled to sell, transfer or assign the
Purchased Interest (or portion thereof) under Section 9.04(e) of this Agreement
provided that such potential or actual purchaser, transferee or assignee shall
be informed of the confidential nature of such information and such potential or
actual purchaser, transferee or assignee shall be under confidentiality
obligations with respect to such information on terms substantially similar to
this Section 6.02 for a period of at least three (3) years and (iii) include
disclosure of the aggregate amount of the Capped Interest Purchase Price plus
the Reversionary Interest Purchase Price and the aggregate amount of the
Royalties in the footnotes to the Purchaser’s or any of its Affiliates’
financial statements, to the extent so required by the Purchaser’s independent
accountants, or include comparable disclosure in the Purchaser’s or any of its
Affiliates’ unaudited quarterly financial statements provided that the
recipients of such financial statements shall be under confidentiality
obligations with respect to such information.  Each party hereby acknowledges
that the United States federal and state securities laws prohibit any Person
that has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.

(c)        In the event that the Purchaser, its Affiliates or their respective
Representatives are required by applicable law or legal or judicial process
(including by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to furnish or disclose any portion of
the Confidential Information, the Purchaser shall, to the extent legally
permitted, provide the Selling Parties (and in the case of Genentech
Confidential Information, Genentech), as promptly as practicable, with written
notice of the existence of, and terms and circumstances relating to, such
requirement, so that the Selling Parties (and in the case of Genentech
Confidential Information, Genentech) may seek a protective order or other
appropriate remedy (and, if a Selling Party (and in the case of Genentech
Confidential Information, Genentech) seeks such an order, the Purchaser, such
Affiliates or such Representatives, as the case may be, shall provide, at the
Selling Party’s expense, such cooperation as such Selling Party and Genentech
shall reasonably require).  Subject to the foregoing, the Purchaser, such
Affiliates or such Representatives, as the case may be, may disclose that
portion (and only that portion) of the Confidential Information that is legally
required to be disclosed; provided, however, that the Purchaser, such Affiliates
or such Representatives, as the case may be, shall exercise reasonable efforts
(at the Selling Party’s expense) to obtain reliable assurance that confidential
treatment will be accorded any such Confidential Information disclosed. 

(d)        Notwithstanding anything to the contrary contained in this Agreement
or any of the other Transaction Documents, the Purchaser may disclose the
Confidential Information, including this Agreement, the other Transaction
Documents and the terms and conditions hereof and thereof, to the extent
necessary in connection with the enforcement of its rights and remedies
hereunder or thereunder or as required to perfect the Purchaser’s rights
hereunder or thereunder; provided that, the Purchaser shall only disclose that
portion of the Confidential Information that its counsel advises that it is
legally required to disclose and is necessary to disclose to enforce or perfect
its rights and remedies hereunder and thereunder, and will exercise commercially

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  27  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

reasonable efforts to ensure that confidential treatment will be accorded to
that portion of the Confidential Information that is being disclosed, including
requesting confidential treatment of information in the Transaction Documents
(for purposes of clarity, the Purchaser shall not be required to seek
confidential treatment with respect to any financing statements permitted under
Section 2.01(d), but the forms of such initial financing statements will be
provided to the Original Purchaser and the Selling Parties for their joint
approval prior to filing, which shall not be unreasonably withheld).  In any
such event, Purchaser will not oppose action by the Selling Parties (and in the
case of Genentech Confidential Information, Genentech) to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information so disclosed.  

(e)        Subject to Section 6.02(b), the Purchaser shall not, and shall cause
its Affiliates not to, without the prior written consent of the Original
Purchaser and the Selling Parties, issue any press release or make any other
public disclosure with respect to the transactions contemplated by this
Agreement or any other Transaction Document while such information remains
Confidential Information, except if and to the extent that any such release or
disclosure is required by applicable law or by any Governmental Authority of
competent jurisdiction, in which case, Purchaser or its Affiliates, as the case
may be, shall use commercially reasonable efforts to consult in good faith with
the Original Purchaser and the Selling Parties regarding the form and content
thereof before issuing such press release or making such public
announcement.  The Original Purchaser and the Selling Parties shall not, and
shall cause their Affiliates and Representatives not to, reference the name of
the Purchaser, its Affiliates or any of their respective Representatives in any
press release or any other public disclosure with respect to the transactions
contemplated by this Agreement or any other Transaction Document while such
information remains Confidential Information, except that the name of the
Purchaser may be shown to the extent that a copy of this Agreement is filed by
ImmunoGen with the Securities and Exchange Commission as part of any of
ImmunoGen’s periodic filings under the Securities and Exchange Act of 1934, as
amended, and also in the exhibit index included in that periodic filing that
includes the copy of this Agreement.

(f)        The confidentiality provisions set forth in this Section 6.02 govern
with respect to all Confidential Information furnished to Purchaser from and
after the Closing.  The Confidentiality Agreement shall govern with respect to
all Confidential Information furnished to Purchaser prior to the Closing. 

Section 6.03    Quarterly Reports.

The Selling Parties shall, within three (3) Business Days following the receipt
by the Selling Parties of the reports required under Section 4.5(a) of the
License Agreement, deliver to the Purchaser a Quarterly Report for such quarter.
     

Section 6.04    Commercially Reasonable Efforts; Further Assurance.

(a)        Subject to the terms and conditions of this Agreement, each party
hereto will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  28  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

transactions contemplated by any Transaction Document to which it is a
party.  The Purchaser, the Original Purchaser, and the Selling Parties agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary in order to
consummate or implement expeditiously the transactions contemplated by any
Transaction Document to which such respective party is a party and to vest in
the Purchaser good, valid and marketable rights and interests in and to the
Capped Interest and the Reversionary Interest free and clear of all Liens, other
than Permitted Liens.  Notwithstanding the foregoing, (i) the Selling Parties
shall not be obligated to seek an amendment to the License Agreement, and
(ii) the License Agreement shall be subject to Section 6.06 in lieu of this
Section 6.04.

(b)         The Selling Parties and the Purchaser shall cooperate and provide
assistance as reasonably requested by the other parties and at the other party’s
expense in connection with any litigation, arbitration or other proceeding
(whether threatened, existing, initiated, or contemplated prior to, on or after
the date hereof) to which any other party hereto or any of its officers,
directors, shareholders, members, partners, managers, agents or employees is or
may become a party or is or may become otherwise directly or indirectly affected
or as to which any such persons have a direct or indirect interest, in each case
relating to any Transaction Document, the Capped Interest, the Reversionary
Interest, or the transactions described herein or therein, but in all cases
excluding any litigation brought by the Original Purchaser and/or the Selling
Parties against the Purchaser or brought by the Purchaser against the Original
Purchaser and/or the Selling Parties.

 

Section 6.05    Remittance to Joint Concentration Account.

(a)        As required by Section 7.02(d) hereof, the Selling Parties and the
Purchaser shall enter into a Deposit Agreement, substantially in the form of
Exhibit B attached hereto, which will provide for, among other things, the
establishment and maintenance of the Joint Concentration Account, the Purchaser
Concentration Account and the Seller Concentration Account in accordance with
the terms herein and therein.  The Purchaser Concentration Account shall be held
solely for the benefit of the Purchaser, but shall be subject to the terms and
conditions of the Transaction Documents.  Funds deposited into the Joint
Concentration Account shall be treated as provided in the Deposit
Agreement.  The Purchaser shall have immediate and full access to and control of
any funds held in the Purchaser Concentration Account and such funds shall not
be subject to any conditions or restrictions whatsoever other than those of the
Depositary Bank.  After the amounts payable to the Purchaser under Section 2.02
are transferred to the Purchaser Concentration Account, as provided in the
Deposit Agreement, the amounts remaining in the Joint Concentration Account
shall then be transferred to the Seller Concentration Account.  Seller shall
have immediate and full access to and control of any funds held in the Seller
Concentration Account and such funds shall not be subject to any conditions or
restrictions whatsoever other than those of the Depositary Bank. 

(b)        All fees, expenses and charges owing to the Depositary Bank pursuant
to the terms of the Deposit Agreement in respect of the period from and after
the Closing Date shall be paid to

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  29  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

the Depositary Bank from the Joint Concentration Account prior to transfer of
any amounts from the Joint Concentration Account to either the Purchaser
Concentration Account or the Seller Concentration Account, by debiting such fee,
expense or charge from the Joint Concentration Account.  All Operating Expenses
and costs and expenses incurred by the Selling Parties in respect of the period
from and after the Closing Date that are reimbursable pursuant to Section
6.06(h) (for reimbursement of any costs or expenses incurred by Selling Parties
in taking any of the actions described in Sections 6.06(c), 6.06(f), or 6.06(g))
of this Agreement shall be paid to the Seller Concentration Account from the
Joint Concentration Account prior to transfer of any amounts from the Joint
Concentration Account to either the Purchaser Concentration Account or the
Seller Concentration Account by debiting such costs or expenses from the Joint
Concentration Account.

(c)        At all times as Royalties are payable under the License Agreement,
the Selling Parties shall instruct and use commercially reasonable efforts to
cause Genentech to pay directly into the Joint Concentration Account all
Royalties payable by Genentech, and within one (1) Business Day after the
Closing Date, ImmunoGen shall send the letter attached hereto as Exhibit C to
Genentech (the “Genentech Instruction”).  Without in any way limiting the
foregoing, commencing on the Closing Date and at any time thereafter, any and
all Royalties received by Original Purchaser or the Selling Parties on account
of the Purchased Interest shall be held in trust for the benefit of the
Purchaser and directed into the Joint Concentration Account within five (5)
Business Days of Original Purchaser’s or the Selling Parties’ receipt thereof,
in each case without Set-off by the Original Purchaser or the Selling Parties,
and the Original Purchaser and the Selling Parties shall notify the Purchaser of
such deposit and provide reasonable details regarding the Royalties so received
by Original Purchaser or the Selling Parties, as the case may be.

(d)        None of the parties to the Deposit Agreement shall have any right to
terminate the Depositary Bank without the prior written consent of both the
Purchaser and the Seller.  Any such consent, which each of the Seller and the
Purchaser may grant or withhold in its discretion, shall be subject to the
satisfaction of each of the following conditions to the satisfaction of the
other party (i.e. the Purchaser or Seller, as the case may be):

(1)        the successor Depositary Bank shall be reasonably acceptable to the
other party;

(2)        the Purchaser and Seller and the successor Depositary Bank shall have
entered into an agreement substantially in the form of the Deposit Agreement
attached hereto as Exhibit B;

(3)        all funds and items in the accounts subject to the Deposit Agreement
to be terminated shall be transferred to the new accounts held at the successor
Depositary Bank prior to the termination of the then existing Depositary Bank;
and

(4)        the Purchaser shall have received written evidence that Genentech has
been instructed to remit all future Royalties to the new Joint Concentration
Account held at the successor Depositary Bank.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  30  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 6.06   License Agreement.

(a)        Except as discussed amongst the parties as set forth in a
communication from the Selling Parties’ counsel to Original Purchaser’s counsel
and Purchaser’s counsel dated January 2, 2019 identified by the caption “Section
6.06(a) and (g) Disclosures”, the Selling Parties shall not (i) forgive, release
or compromise any Royalty owed under the License Agreement, (ii) waive, amend,
cancel or terminate, or exercise or fail to exercise as provided in
Sections 6.06(c) and (g) hereof, any of their material rights constituting or
involving the right to receive the Royalties, or (iii) amend, modify, restate,
cancel, supplement, terminate or waive any provision of the Genentech Consent,
the Genentech Instruction or the License Agreement, or grant any consent under
the Genentech Consent or the License Agreement, or agree to do any of the
foregoing, including entering into any agreement with Genentech under the
provisions of such License Agreement, unless any such action would reasonably be
expected not to have a Material Adverse Effect.    

(b)        ImmunoGen and the Seller (if applicable) shall timely and fully
perform and comply with each of its duties and obligations under the License
Agreement. 

(c)        If, during the term of this Agreement, ImmunoGen or the Seller learns
of any actual, alleged or threatened infringement by any Person of any of the
Patent Rights insofar as they relate to the Product, ImmunoGen or the Seller, as
applicable, shall promptly notify the Purchaser and provide the Purchaser with
available evidence of such infringement.   ImmunoGen shall consult with the
Purchaser and, if requested in writing by the Purchaser, shall proceed, in
consultation with the Purchaser, to institute a suit, action or other proceeding
and to use its commercially reasonable efforts to enforce the Patent Rights (but
only insofar as they relate to the Product) and to exercise such rights and
remedies relating to such suit, action or proceeding as shall be available to
ImmunoGen under applicable laws, rules and regulations or under principles of
equity, unless ImmunoGen (in consultation with Purchaser) and Genentech
determine that Genentech (and not ImmunoGen) will institute a suit, action or
other proceeding to enforce the Patent Rights (but only insofar as they relate
to the Product) and exercise such rights and remedies relating to such suit,
action or proceeding as shall be available under applicable laws, rules and
regulations or under principles of equity.  If, during the term of this
Agreement, ImmunoGen or the Seller learns of any claim by any Person that is
subject to Section 6.5 of the License Agreement, ImmunoGen or the Seller, as
applicable, shall promptly notify the Purchaser, provide the Purchaser with
available information relating to such claim, and consult with the Purchaser
regarding the appropriate response to such claim.  If, pursuant to Section 6.5
of the License Agreement, ImmunoGen shall have the right to defend against such
claim, then ImmunoGen, if requested in writing by the Purchaser, shall proceed,
in consultation with the Purchaser, to defend such claim and to exercise such
rights and remedies relating to such claim as shall be available to ImmunoGen
under applicable laws, rules and regulations or under principles of equity,
unless ImmunoGen (in consultation with Purchaser) and Genentech determine that
Genentech (and not ImmunoGen) will defend (or take appropriate action to defend)
such claim and exercise such rights and remedies relating to such suit, action
or proceeding or other defense as shall be available under applicable laws,
rules and regulations or under principles of equity.  In connection with any
such suit, action, other proceeding or defense,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  31  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen shall employ such counsel as ImmunoGen may recommend (as long as
reasonably acceptable to Purchaser).

(d)        ImmunoGen shall prosecute and maintain in full force and effect all
patents and pending patent applications included in the Patent Rights, except
where the failure to do so would not reasonably be likely to result in a
Material Adverse Effect.

(e)        The Selling Parties shall as promptly as practicable provide to the
Purchaser copies of any material reports or other information prepared by
Genentech that either Selling Party has received pursuant to the License
Agreement or hereunder that is reasonably related to the Purchased Interest and
that has not been previously provided to the Purchaser by the Selling Parties or
any other Person (subject to the confidentiality obligations under Section 5 of
the License Agreement, giving effect to the Genentech Consent).

(f)        As promptly as practicable after receiving written or oral notice
from Genentech, (A) terminating the License Agreement, or (B) alleging any
material breach of or default under the License Agreement by ImmunoGen or the
Seller (if applicable), the Selling Parties shall (x) give a written notice to
the Purchaser describing in reasonable detail the relevant breach or default,
including a copy of any written notice received from Genentech, subject to the
confidentiality obligations under Section 5 of the License Agreement, giving
effect to the Genentech Consent, and, in the case of any breach or default or
alleged breach or default by ImmunoGen or the Seller (if applicable), ImmunoGen
or the Seller (if applicable) shall consult with the Purchaser as to any action
ImmunoGen or the Seller (if applicable) proposes to take to dispute or correct
such alleged breach or default and (y) take commercially reasonable efforts
(including at the direction of the Purchaser) to either (i) dispute such breach
or default, (ii) cure as promptly as practicable such breach or default, or
(iii) otherwise resolve such dispute.  In connection with any such dispute,
ImmunoGen or the Seller (if applicable) shall employ such counsel as the
Purchaser may recommend (as long as such counsel is reasonably acceptable to
ImmunoGen or the Seller (if applicable)).

(g)        Except as discussed amongst the parties as set forth in a
communication from the Selling Parties’ counsel to Original Purchaser’s counsel
and Purchaser’s counsel dated January 2, 2019, identified by the caption
“Section 6.06(a) and (g) Disclosures”, as promptly as practicable after becoming
aware of any threatened or actual breach of or default under the License
Agreement by Genentech that could reasonably be expected to result in a Material
Adverse Effect, ImmunoGen or the Seller, as applicable, (i) shall consult with
the Purchaser as to ImmunoGen’s or the Seller’s response to such threatened or
actual breach or default, including giving a written notice to the Purchaser
describing in reasonable detail the relevant breach or default and any action
ImmunoGen or Seller proposes to take as a possible response, together with a
copy of any written notice that Seller proposes to send to Genentech, and (ii)
use commercially reasonable efforts (including at the direction of the
Purchaser) to enforce its rights and remedies thereunder.  In connection with
any such response and enforcement of rights and remedies under the License
Agreement, ImmunoGen or the Seller (if applicable) shall employ such counsel as
the Purchaser may recommend (as long as such counsel is reasonably acceptable to
ImmunoGen or the Seller (if applicable)).



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  32  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(h)        The Joint Concentration Account shall, in the first instance, be the
source for reimbursement of Operating Expenses and ImmunoGen’s and/or the
Seller’s costs and expenses incurred by them in taking any of the actions
described in Sections 6.06(c), 6.06(f) or 6.06(g) as provided for in Section
6.05(b).  In the event that amounts deposited in the Joint Concentration Account
over time are insufficient, in the first instance, to reimburse ImmunoGen and/or
the Seller for any such Operating Expenses and costs and expenses, then the
Purchaser shall reimburse ImmunoGen and/or Seller for one hundred percent (100%)
of any such remaining Operating Expenses, costs and expenses (after giving
effect to reimbursement from the Joint Concentration Account).

(i)         The Seller shall only incur Operating Expenses of a nature
consistent with past practice or as required by applicable law, unless otherwise
consented to in writing by the Purchaser, and the Seller shall use commercially
reasonable efforts to minimize such Operating Expenses.

Section 6.07    Audits.

(a)        The Purchaser shall have the right to audit, through an independent
certified public accountant selected by the Purchaser and reasonably acceptable
to the Selling Parties, those accounts and records of the Selling Parties
relevant to any Quarterly Reports described in clause (i)(B) of the definition
of “Quarterly Report” or that include information described in clause (ii) of
such definition as may be reasonably necessary to verify the accuracy of the
amounts transferred from the Joint Concentration Account to the Purchaser
Concentration Account based on information included in such Quarterly Reports
for any or all of the three calendar years prior to the audit (provided,
however, that, prior to conducting any such audit, such accounting firm shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Selling Parties).  Notwithstanding anything herein to the
contrary, such audits will occur during normal business hours and no more than
once per calendar year, and shall only cover periods occurring on and after the
Royalties Commencement Date.  The Purchaser’s independent certified public
accountant will keep confidential all information obtained during such audit and
will report to the Purchaser only the actual amount transferred from the Joint
Concentration Account to the Purchaser Concentration Account based on
information included in the applicable Quarterly Reports and the resulting
discrepancy, if any, between that amount and the amounts in respect of the
Purchased Interest that should have been transferred from the Joint
Concentration Account to the Purchaser Concentration Account during the calendar
year(s) in question and the details of any discrepancies (the “Audit Report”).

The Purchaser shall be solely responsible for all the expenses of any audit,
unless the Audit Report shows any discrepancy where funds transferred from the
Joint Concentration Account to the Purchaser Concentration Account based on
information included in the applicable Quarterly Reports were less by ten
percent (10%) or more than such funds should have been for any of the calendar
years after the Royalties Commencement Date then being reviewed.  If the Audit
Report shows any such discrepancy, the Selling Parties shall be responsible for
the reasonable expenses incurred by the Purchaser for the independent certified
public accountant’s services.  The Selling Parties shall otherwise also be
responsible for the amounts of any discrepancy shown by the Audit Report for any
of the calendar years after the Royalties

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  33  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Commencement Date that are then being reviewed between the amount of funds
transferred from the Joint Concentration Account to the Purchaser Concentration
Account based on information included in the applicable Quarterly Reports and
what those funds should have been.  Any payment owed by Selling Parties to the
Purchaser as a result of the audit shall be made within 10 Business Days of the
receipt of the independent certified public accountant’s report by the
Purchaser. 

Within 10 Business Days of the receipt of the Audit Report, Purchaser shall
provide such Audit Report to the Selling Parties. The Selling Parties shall have
10 Business Days from receipt of the Audit Report to provide written notice to
Purchaser that they dispute the Audit Report (a “Dispute Notice”). If the
Selling Parties do not timely deliver a Dispute Notice to Purchaser or if the
Selling Parties notify Purchaser that they do not object to the Audit Report,
the Audit Report shall be final and binding on all parties.

 

If the Selling Parties timely deliver a Dispute Notice to Purchaser, the Selling
Parties and Purchaser will use their respective commercially reasonable efforts
to resolve any disagreements as to the discrepancies set forth in the Audit
Report, but if they do not obtain a final resolution within 30 calendar days
after Purchaser’s receipt of the Dispute Notice, then all amounts remaining in
dispute shall be submitted to the Neutral Auditors; provided, however, to the
extent agreed upon by each of the Selling Parties and Purchaser, the 30 calendar
day period set forth in this sentence may be extended for up to an additional 30
calendar days. The Selling Parties and Purchaser will direct the Neutral
Auditors to render a determination within 45 calendar days of its engagement and
the Selling Parties and Purchaser will cooperate with the Neutral Auditors
during their engagement. The Neutral Auditors will consider only those items and
amounts set forth in the Dispute Notice which the Selling Parties and Purchaser
are unable to resolve. Each of the Selling Parties and Purchaser shall be
entitled to make a presentation to the Neutral Auditors regarding the items and
amounts that they are unable to resolve. In making its determination, the
Neutral Auditors shall not assign any value with respect to a disputed amount
that is greater than the highest value for such amount claimed by either the
Selling Parties or Purchaser or that is less than the lowest value for such
amount claimed by either the Selling Parties or Purchaser. The determination of
the Neutral Auditors (the “Final Report”) will be conclusive and binding upon
the Selling Parties and Purchaser, absent fraud (by any party) or manifest
error. The costs of the Neutral Auditors shall be borne by the party whose
determination of the discrepancy (as set forth in the Audit Report, for
Purchaser, or in the Dispute Notice, for the Selling Parties) was farthest from
the determination of the Final Report, or equally by the Selling Parties, on the
one hand, and Purchaser, on the other hand, if the determination of the Final
Report is equidistant between the determinations of the parties.

 

(b)        To the extent ImmunoGen or Seller has the right to perform or cause
to be performed inspections or audits under the License Agreement regarding
payments payable and/or paid to the Selling Parties thereunder after the
Royalties Commencement Date (each, a “License Party Audit”), ImmunoGen or
Seller, as the case may be, shall, at the reasonable request of the Purchaser
(such request not to be made more frequently than once every calendar year), use
commercially reasonable efforts to cause a License Party Audit to be performed
as promptly as practicable in accordance with the terms of the License
Agreement.  In conducting a License Party Audit at the request of the Purchaser,
subject to the terms of the License

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  34  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement, ImmunoGen or Seller, as the case may be, shall engage a nationally
recognized certified public accountant selected by the Purchaser (which shall
not be the Purchaser’s independent registered certified public accounting firm)
and reasonably acceptable to the Selling Parties.  As promptly as practicable
after completion of any License Party Audit (whether or not requested by the
Purchaser), ImmunoGen shall deliver to the Purchaser an audit report summarizing
the results of such License Party Audit (subject to the confidentiality
obligations under Section 5 of the License Agreement, giving effect to the
Genentech Consent).  In the event that Purchaser requests a License Party Audit,
all of the expenses of any such License Party Audit (including, without
limitation, the fees and expenses of the independent public accounting firm)
that would otherwise be borne by ImmunoGen or Seller, as the case may be,
pursuant to the License Agreement shall instead be borne (as such expenses are
incurred) by Purchaser, provided that any reimbursement by Genentech of the
expenses of the License Party Audit shall belong to Purchaser.

Section 6.08    Seller Operations.    

Seller shall not engage in any business or other activity not expressly
contemplated by the Transaction Documents.  Except as permitted under Section
9.04, all of the equity interests in Seller shall always be owned, directly or
indirectly, by ImmunoGen.  The Seller will not acquire or otherwise possess any
assets or incur any liabilities, Liens (other than Permitted Liens) or other
obligations (contractual or otherwise) except in connection with the performance
of its obligations under the Transaction Documents or resulting out of the
ownership of the Contributed Assets that are not the Purchased Interest.  The
Seller will at all times remain in existence as a limited liability company
separate and distinct from ImmunoGen or any other Person and will not consent to
or enter into any agreement or contract with respect to reorganization, merger,
recapitalization or consolidation of the Seller with or into any other
Person.  The Seller will at all times maintain itself as a limited liability
company in good standing under the laws of the State of Delaware, and pay all
applicable taxes, fees or other expenses to and make any applicable filings with
or provide any applicable notices to any applicable Governmental Authority in
order to so maintain itself.  Neither the Seller nor ImmunoGen or any manager of
the Seller shall amend or alter the Contribution Agreement or the Seller
Organizational Documents, agree to dissolve the Seller or otherwise windup its
affairs or allow or take any action for the Seller to become subject to any
Bankruptcy Event.  The Seller shall not fail to correct any known
misunderstanding regarding the separate identity of the Seller and shall
maintain its accounts, books and records separate from any other Person
(including ImmunoGen) and will not commingle any funds with any other Person
(including ImmunoGen), except to the extent set forth herein with respect to
amounts deposited in the Deposit Account. 

Section 6.09    Offsets.    

The Selling Parties shall, and shall cause each of their respective Affiliates
to, include in any agreements with Genentech or any of its Affiliates that are
entered into from and after the Closing an express prohibition against any
Set-off by Genentech based on any overpayment to, or any amount due from,
Genentech or its Affiliates under such agreement against the Royalties or any
part thereof, and the Selling Parties shall not, and shall cause each of their
respective Affiliates not to, amend any existing agreement with Genentech or any
of its Affiliates to provide

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  35  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

for any Set-off by Genentech based on any overpayment to, or any amount due
from, Genentech or its Affiliates under any such agreement against the Royalties
or any part thereof.

Section 6.10    Interest.    

If a payment under Section 2.02(a) or Section 6.07(a) of this Agreement (which,
for purposes of clarity, shall not include any amount payable by Genentech under
the License Agreement) is not made within five (5) Business Days following the
date on which such payment is due, such outstanding payment shall accrue
interest (from (and including) such fifth (5th) Business Day to (but excluding)
the date upon which full payment is made) at the annual rate equal to two
percent (2%) plus the Prime Rate on such fifth (5th) Business Day and calculated
on the basis of a 365- or 366-day year, as applicable, for the number of days in
the accrual period.  Payment of accrued interest will accompany payment of the
outstanding payment.  “Prime Rate” means the prime rate as reported in the Wall
Street Journal, Eastern U.S. Edition, on such fifth (5th) Business Day.

Section 6.11    Grant of Rights.    

None of ImmunoGen, the Original Purchaser and the Seller shall grant any right
to any Person or enter into any agreement with any Person, where such grant or
agreement would contravene or conflict with the terms of any of the Transaction
Documents to which such respective party is a party or the rights of Purchaser
thereunder.

Section 6.12    Genentech Transactions.    

Neither of the Selling Parties shall enter into any transaction or series of
transactions with Genentech or its Affiliates whereby Genentech together with
its Affiliates (a) acquires fifty percent (50%) or more of the voting or equity
interests of either Selling Party or otherwise acquires control of either
Selling Party, in each case whether by merger, consolidation, equity issuance or
purchase, reorganization, combination or otherwise, (b) acquires all or
substantially all of the assets of either Selling Party or all or substantially
all of the assets relating to the Product, or (c) has assigned to any of them
the License Agreement or any of either Selling Party’s rights or obligations
thereunder, unless in each such case Genentech agrees to assume all of the
Selling Parties’ obligations under the Transaction Documents on terms reasonably
satisfactory to the Purchaser, and agrees that it shall continue to comply with
all of Genentech’s obligations under the License Agreement notwithstanding the
consummation of such transaction or transactions.

ARTICLE VII
THE CLOSING; CONDITIONS TO CLOSING

Section 7.01    Closing.

Subject to the closing conditions set forth in Sections 7.02 and 7.03, the
closing of this Agreement (the “Closing”) shall take place at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 3rd Avenue, New York,
New York 10017, on the Closing Date. 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  36  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 7.02    Conditions Applicable to the Purchaser in Closing.

The obligations of the Purchaser to effect the Closing, including the
requirement to pay both the Capped Interest Purchase Price to the Original
Purchaser and the Reversionary Interest Purchase Price to Seller pursuant to
Section 2.03, shall be subject to the satisfaction of each of the following
conditions, as of the Closing Date, any of which may be waived by the Purchaser
in its sole discretion: 

(a)        Litigation.  No action, suit, litigation, proceeding, injunction or
investigation shall have been instituted or be pending (i) challenging or
seeking to make illegal, to delay or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement, or seeking to obtain damages in connection with the transactions
contemplated by this Agreement, or (ii) seeking to restrain or prohibit the
Purchaser’s acquisition of the Purchased Interest.

(b)        Bills of Sale.  Bills of Sale substantially in the forms set forth in
Exhibit A-1 and Exhibit A-2 shall have been executed and delivered by the Seller
and the Original Purchaser, respectively, to the Purchaser, and the Purchaser
shall have received the same.

(c)        Deposit Agreement.  The Deposit Agreement shall have been duly
executed and delivered by the Selling Parties, the Depositary Bank and the
Purchaser and shall be substantially in the form of Exhibit B.  

(d)        Corporate Documents of Original Purchaser and Selling Parties.  The
Purchaser shall have received certificates of an executive officer of the
Original Purchaser and each Selling Party (the statements made in which shall be
true and correct on and as of the Closing Date):  (i) solely in the case of the
certificates of an executive officer of each Selling Party, attaching copies,
certified by such officer as true and complete, of resolutions of the board of
managers or board of directors, as applicable, of such Selling Party,
authorizing and approving the execution, delivery and performance by such
Selling Party of the Transaction Documents to which such Selling Party is a
party and the transactions contemplated herein and therein; (ii) setting forth
the incumbency of the officer or officers of the Original Purchaser or such
Selling Party, as the case may be, who have executed and delivered the
Transaction Documents to which the Original Purchaser or such Selling Party, as
the case may be, is a party, including therein a signature specimen of each
officer or officers; and (iii) attaching copies, certified by such officer as
true and complete, of a certificate of the appropriate Governmental Authority of
the Original Purchaser’s or such Selling Party’s, as the case may be,
jurisdiction of formation or incorporation, stating that the Original Purchaser
or such Selling Party, as the case may be, is in good standing under the laws of
such jurisdiction.

(e)        Termination and Release of 2015 Royalty Purchase Agreement.  The
Purchaser shall have received a copy of the Termination and Release of the 2015
Royalty Purchase Agreement, substantially in the form of Exhibit D, duly
executed by the Original Purchaser and each of the Selling Parties.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  37  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)        Termination of 2015 Deposit Agreement.   The Purchaser shall have
received a copy of the Termination of the 2015 Deposit Agreement, substantially
in the form of Exhibit E, duly executed by each of the parties thereto.

(g)        Termination and Mutual Release of Hurricane LLCA.  The Purchaser
shall have received a copy of the Termination and Mutual Release of the Limited
Liability Company Agreement of Seller, substantially in the form of Exhibit F
(the “Termination and Mutual Release of Hurricane LLCA”), duly executed by each
of the parties thereto.

(h)        Amendment No. 1 to Contribution Agreement.   The Purchaser shall have
received a copy of the Amendment No. 1 to Contribution Agreement, duly executed
by each of the parties thereto.

(i)         Amendment No. 1 to Hurricane LLCA.   The Purchaser shall have
received a copy of that certain Amendment No. 1 to the Limited Liability Company
Agreement of Seller, substantially in the form of Exhibit H (the “Amendment No.
1 to Hurricane LLCA”), duly executed by each of the parties thereto.

Section 7.03    Conditions Applicable to the Selling Parties and the Original
Purchaser in Closing.

The obligations of the Original Purchaser and the Selling Parties to effect the
Closing shall be subject to the satisfaction of each of the following
conditions, any of which may be waived by the unanimous consent of the Original
Purchaser and each of the Selling Parties in their sole discretion:

(a)        Litigation.  No action, suit, litigation, proceeding, injunction or
investigation shall have been instituted or be pending (i) challenging or
seeking to make illegal, to delay or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement, or seeking to obtain damages in connection with the transactions
contemplated by this Agreement, or (ii) seeking to restrain or prohibit the
Purchaser’s acquisition of the Purchased Interest.

(b)        Purchase Price.  The Original Purchaser shall have received payment
of the Capped Interest Purchase Price and the Selling Parties shall have
received payment of the Reversionary Interest Purchase Price, each in accordance
with Section 2.03.

(c)        Termination and Release of 2015 Royalty Purchase Agreement.  The
Original Purchaser and the Selling Parties shall have received a copy of the
Termination and Release of the 2015 Royalty Purchase Agreement, substantially in
the form of Exhibit D, duly executed by the Original Purchaser and each of the
Selling Parties.

(d)        Termination of 2015 Deposit Agreement.   The Original Purchaser and
the Selling Parties shall have received a copy of the Termination of the 2015
Deposit Agreement, substantially in the form of Exhibit E, duly executed by each
of the parties thereto.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  38  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)        Termination and Mutual Release of Hurricane LLCA.  The Original
Purchaser and the Selling Parties shall have received a copy of the Termination
and Mutual Release of Hurricane LLCA, duly executed by each of the parties
thereto.

(f)        Amendment No. 1 to Contribution Agreement.   The Original Purchaser
and the Selling Parties shall have received a copy of the Amendment No. 1 to
Contribution Agreement, duly executed by each of the parties thereto.

(g)        Amendment No. 1 to Hurricane LLCA.   The Original Purchaser and the
Selling Parties shall have received a copy of that certain Amendment No. 1 to
Hurricane LLCA, duly executed by each of the parties thereto.

ARTICLE VIII
EXPIRATION

Section 8.01    Expiration Date.

This Agreement shall terminate on the date when all of the Purchaser’s rights to
receive any payments in respect of the Purchased Interest shall have expired or
been satisfied.

Section 8.02    Effect of Expiration.

In the event of the expiration of this Agreement pursuant to Section 8.01, this
Agreement shall forthwith terminate and have no further effect without any
liability on the part of any party hereto or its Affiliates, directors,
officers, partners, stockholders, managers or members other than the provisions
of this Section 8.02 and Sections 6.01(b) (with respect to books of account and
records necessary to enable the Purchaser to receive the full benefit of its
rights under Section 6.07), 6.02, 6.07, 6.10, 9.01 and 9.05 hereof, which shall
survive any termination as set forth in Section 9.01.  Nothing contained in this
Section 8.02 shall relieve any party from liability for any breach of this
Agreement occurring prior to such expiration.

ARTICLE IX
MISCELLANEOUS 

Section 9.01    Survival.

All representations and warranties made herein and in any other Transaction
Document or any closing certificates delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
continue to survive until the first anniversary of the Closing Date, other than
the representations and warranties set forth in Sections 3.01(a) and 3.01(b)
(Organization), 3.02 (Corporate Authorization), 3.04(a) (second sentence, third
sentence, second to last sentence and last sentence) (Ownership), 3.13(a),
3.13(b) (first sentence) and 3.13(d) (first sentence) (License Agreement), 4.01
(Organization), 4.02 (Authorization) and 4.04(a) (second sentence and last
sentence), which shall survive for the term of this Agreement.  Notwithstanding
anything in this Agreement or implied by law to the contrary, (i) all of the
covenants and agreements contained in this Agreement shall survive following the
execution and delivery of this Agreement and the Closing until the earlier of
their

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  39  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

performance in full or the expiration of this Agreement and (ii) the covenants
and agreements contained in Sections 6.01(b) (with respect to books of account
and records necessary to enable the Purchaser to receive the full benefit of its
rights under Section 6.07), 6.02, 6.07, 6.10, 9.01 and 9.05 shall survive
indefinitely following the execution and delivery of this Agreement and the
Closing and the expiration of this Agreement.

Section 9.02    Specific Performance.

Each of the parties hereto acknowledges that the other parties will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents to which it is a party.  In such event, each of the
parties agrees that the other parties shall have the right, in addition to any
other rights they may have (whether at law or in equity), to specific
performance of this Agreement.

Section 9.03    Notices.

All notices, consents, waivers and communications hereunder given by any party
to any other shall be in writing and delivered personally, by hand, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, or by email
(provided any notice given by email shall also be given by another method of
delivery permitted by this Section 9.03), in each case addressed:

If to the Purchaser:

OMERS IP Healthcare Holdings Limited

c/o OMERS Capital Markets

100 Adelaide Street West, Suite 900
              Toronto, ON  M5H 0E2

Attention: Rob Missere, Managing Director, Intellectual Property Strategies

Email:  [***]

with a copy (which shall not constitute notice) to:

OMERS IP Healthcare Holdings Limited

c/o OMERS Capital Markets

100 Adelaide Street West, Suite 900
Toronto, ON  M5H 0E2
Attention: Danial Lam, Managing Director, Legal & Business Development

Email:  [***]

 

If to the Original Purchaser, as set forth in Schedule 9.03 of the Original
Purchaser’s Disclosure Schedules.

If to the Seller Parties:



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  40  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attention: Chief Financial Officer 

Email: [***]

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 3rd Avenue

New York, New York 10017

Attention: Richard G. Gervase Jr., Esq.

Email: [***]

or to such other address or addresses as the Purchaser, ImmunoGen or the
Original Purchaser may from time to time designate by notice as provided herein,
except that notices of changes of address shall be effective only upon
receipt.  All such notices, consents, waivers and communications shall:  (a)
when posted by certified or registered mail, postage prepaid, return receipt
requested, be effective three (3) Business Days after dispatch, unless such
communication is sent trans-Atlantic, in which case they shall be deemed
effective five (5) Business Days after dispatch, (b) when delivered by a
recognized overnight courier or in person, be effective upon receipt when hand
delivered or (c) on the date sent by e-mail if sent during normal business hours
of the recipient, and on the next Business Day if sent after normal business
hours of the recipient, and followed by a transmission pursuant to another
method of delivery permitted by this Section 9.03.

Section 9.04    Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and, subject to this Section 9.04 and the other provisions
of this Agreement (including Sections 6.11 and 6.12), their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be sold, transferred, conveyed or
assigned, in whole or in part, by operation of law or otherwise, by the Original
Purchaser, ImmunoGen, the Seller or the Purchaser without the prior written
consent of the other parties, except that, subject to this Section 9.04 and the
other provisions of this Agreement (including Sections 6.11 and 6.12):

(a)       ImmunoGen may, without the consent of the Original Purchaser or the
Purchaser, and shall sell, transfer, convey or assign its rights and obligations
under the Transaction Documents, in whole but not in part, to any Person, (i)
with which ImmunoGen may merge or consolidate or to which ImmunoGen may sell all
or substantially all of its assets or all or substantially all of its assets
related to the Product and (ii) to which ImmunoGen assigns the License Agreement
in accordance with its terms; provided that the Purchaser shall be under no
obligation to reaffirm any representations, warranties or covenants made in this
Agreement or any of the other Transaction Documents or take any other action in
connection with any such sale, transfer, conveyance or assignment by ImmunoGen.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  41  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)        The Original Purchaser may, without the consent of the Selling
Parties or the Purchaser, and shall sell, transfer, convey or assign its rights
and obligations under the Transaction Documents, in whole but not in part, to
any Person, with which the Original Purchaser may merge or consolidate or to
which the Original Purchaser may sell all or substantially all of its
assets;  provided that the Purchaser shall be under no obligation to reaffirm
any representations, warranties or covenants made in this Agreement or any of
the other Transaction Documents or take any other action in connection with any
such sale, transfer, conveyance or assignment by the Original Purchaser.

(c)        The Original Purchaser may, without the consent of the Selling
Parties or the Purchaser, sell, transfer, convey or assign its rights and
obligations under any of the Transaction Documents, in whole or in part, to any
Affiliate of the Original Purchaser so long as, in connection with any such
sale, transfer, conveyance or assignment of obligations, the Original Purchaser
shall continue to remain liable to the Purchaser with respect to the obligations
so sold, transferred, conveyed or assigned; provided that the Purchaser shall be
under no obligation to reaffirm any representations, warranties or covenants
made in this Agreement or any of the other Transaction Documents or take any
other action in connection with any such sale, transfer, conveyance or
assignment by the Original Purchaser.

(d)        The Purchaser may sell, transfer, convey or assign any of its
obligations and rights under any of the Transaction Documents, without
restriction and without the consent of the Selling Parties or the Original
Purchaser, to any Affiliate, partner or member of the Purchaser, provided that
the Selling Parties and the Original Purchaser shall be under no obligation to
reaffirm any representations, warranties or covenants made in this Agreement or
any of the other Transaction Documents or take any other action in connection
with any such sale, transfer, conveyance or assignment by the Purchaser and
provided further that, in connection with any such sale, transfer, conveyance or
assignment of obligations, the Purchaser shall continue to remain liable to the
Selling Parties and the Original Purchaser, as applicable, with respect to the
obligations so sold, transferred, conveyed or assigned; and

(e)       The Purchaser may sell, transfer, convey or assign any of its
obligations and rights under the Transaction Documents, without restriction and
without the consent of the Selling Parties or the Original Purchaser, to any
purchaser, transferee or assignee of all or any portion of the Purchased
Interest, including the right to receive any Confidential Information of
ImmunoGen or the Seller to the extent that the sale, transfer, conveyance or
assignment of such right is made in accordance with Section 6.02, but
specifically excluding the right to receive any Genentech Confidential
Information.  Notwithstanding anything herein to the contrary, Purchaser shall
not be permitted to sell, transfer, convey or assign any of its obligations and
rights under the Transaction Documents to any competitor of ImmunoGen; provided,
however, that the Selling Parties, the Original Purchaser and the Purchaser
acknowledge and agree that Genentech (including its Affiliates), financial
institutions, lenders, private equity firms, investment companies and funds and
other Persons not principally engaged in the business of developing human
therapeutics shall not be considered competitors for the purposes
hereof.  Furthermore, any transferee or assignee shall be subject to the
provisions of Section 9.07 in the same manner as the applicable transferor or
assignor (including with respect to the obligation to provide any applicable tax
forms).



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  42  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Any permitted sale, transfer, conveyance or assignment under this Section 9.04
shall only be effective upon the written notification by the applicable party to
the other parties hereto of such sale, transfer, conveyance or assignment.   

Section 9.05    Indemnification.

(a)        (i) By Selling Parties to Purchaser.  Subject to the terms and
conditions of this Section 9.05, each Selling Party, on a joint and several
basis, hereby agrees to indemnify and hold the Purchaser and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each a “Purchaser Indemnified Party”) harmless from and
against any and all Losses actually incurred or suffered by any Purchaser
Indemnified Party arising out of (A) any breach of any representation, warranty
or certification made by a Selling Party in any of the Transaction Documents to
which such Selling Party is a party (as modified by the Selling Parties’
Disclosure Schedules) or certificates given by a Selling Party in writing
pursuant hereto or thereto or (B) any breach of or default under any covenant or
agreement of a Selling Party pursuant to any Transaction Document to which such
Selling Party is a party, to the extent any such Losses are not subject to
indemnification by the Purchaser hereunder; provided, however, that the
foregoing, including in the case of each of clause (A) and clause (B), shall
exclude any indemnification to any Purchaser Indemnified Party (i) that results
from the bad faith, gross negligence or willful misconduct of such Purchaser
Indemnified Party, or (ii) to the extent resulting from acts or omissions of the
Seller or any of its Affiliates based upon the written instructions from any
Purchaser Indemnified Party; or (C) the Excluded Liabilities and Obligations,
but only to the extent such Excluded Liabilities and Obligations are liabilities
or obligations of the Selling Parties and not of the Original Purchaser. For
purposes of clarity, neither Selling Party is providing indemnification or shall
have any liability with respect to any Losses incurred or suffered by any
Purchaser Indemnified Party arising out of any breach of any representation,
warranty or certification made by the Original Purchaser in any of the
Transaction Documents to which the Original Purchaser is a party (as modified by
the Original Purchaser’s Disclosure Schedules) or certificates given by the
Original Purchaser in writing pursuant hereto or thereto or any breach of or
default under any covenant or agreement by the Original Purchaser pursuant to
any Transaction Document to which the Original Purchaser is a party.

          (ii)   [***].

(b)        (i) By Purchaser to the Selling Parties.  Subject to the terms and
conditions of this Section 9.05, the Purchaser hereby agrees to indemnify and
hold each Selling Party, their Affiliates and any of their respective partners,
directors, managers, members, officers, employees and agents (each a “Seller
Indemnified Party”) harmless from and against any and all Losses actually
incurred or suffered by a Seller Indemnified Party arising out of any breach of
any representation, warranty or certification made by the Purchaser in any of
the Transaction Documents to which the Purchaser is a party or certificates
given by the Purchaser in writing pursuant hereto or thereto or any breach of or
default under any covenant or agreement of the Purchaser pursuant to any
Transaction Document to which the Purchaser is a party, to the extent any such
Losses are not subject to indemnification by a Selling Party hereunder;
provided, however, that the foregoing shall exclude any indemnification to any
Seller Indemnified Party (i)

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  43  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

that results from the bad faith, gross negligence or willful misconduct of such
Seller Indemnified Party, or (ii) to the extent resulting from acts or omissions
of the Purchaser or any of its Affiliates based upon the written instructions
from any Seller Indemnified Party.

      (ii) [***].

(c)        Indemnification Procedures.  If any claim, demand, action or
proceeding (including any investigation by any Governmental Authority) shall be
brought or alleged against an indemnified party in respect of which indemnity is
to be sought against an indemnifying party pursuant to the preceding paragraphs,
the indemnified party shall, promptly after receipt of notice of the
commencement of any such claim, demand, action or proceeding, notify the
indemnifying party in writing of the commencement of such claim, demand, action
or proceeding, enclosing a copy of all papers served, if any; provided, however,
that the failure to promptly provide such notice shall not affect the
indemnification provided for under this Section 9.05 except to the extent that
the indemnifying party has been actually prejudiced as a result of such
failure.  In case any such claim, demand, action or proceeding is brought
against an indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, to assume and control the defense
thereof at its own expense, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 9.05 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, except in the event that (i) the indemnifying party is
not diligently defending such claim, demand, action or proceeding or (ii) the
indemnifying party and the indemnified party have conflicting interests or
different defenses available with respect to such claim, demand, action or
proceeding (as determined in the opinion of counsel to the indemnified party),
in each of such cases the indemnified party may hire its own separate counsel
(provided that such counsel is not reasonably objected to by the indemnifying
party) with respect to such claim, demand, action or proceeding and the
reasonable fees and expenses of such counsel shall be considered Losses for
purposes of this Agreement.  With respect to any such claim, demand, action or
proceeding for which the indemnifying party has assumed and is controlling the
defense thereof, an indemnified party shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party (subject to the immediately preceding
sentence).  The indemnifying party shall be liable for the reasonable fees and
expenses of counsel employed by the indemnified party in the defense of any such
claim, demand, action or proceeding (which shall be considered Losses for
purposes of this Agreement) for any period during which the indemnifying party
has not assumed the defense of, or is not diligently defending, such claim,
demand, action or proceeding.  It is agreed that the indemnifying party shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to local counsel where necessary) for all such
indemnified parties.  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent (such consent
not to be unreasonably withheld or delayed), but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party, subject to the terms and conditions of this
Section 9.05, from

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  44  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

and against any Losses by reason of such settlement or judgment.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened claim, action, demand
or proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless in connection with such settlement the indemnifying party agrees to pay
the full amount of the liability (if any) (including all Losses of the
indemnified party) in connection with such claim, action, demand or proceeding
and such settlement does not involve any non-monetary remedies against the
indemnified party and releases the indemnified party completely and
unconditionally in connection with such claim, action, demand or proceeding.
 The parties shall cooperate in the defense or prosecution of any such claim,
action, demand or proceeding, with such cooperation to include (i) the retention
of and the provision to the indemnifying party of records and information that
are reasonably relevant to such claim, action, demand or proceeding, (ii) the
making available of employees on a mutually convenient basis for providing
additional information and explanation of any material provided hereunder, and
(iii) the party that is controlling the defense of such claim, action, demand or
proceeding keeping the other parties generally advised of its status and the
defense thereof and considering in good faith recommendations of the
non-controlling parties with respect thereto.

(d)        Expiration.  No claim for indemnification hereunder for breach of any
representations or warranties contained in any Transaction Document or
certificates given by any party in writing pursuant hereto or thereto may be
made after the expiration of the survival period applicable to such
representation or warranty; provided that any written claim for breach thereof
made prior to such expiration date and delivered to the party against whom such
indemnification is sought shall survive thereafter with respect to such claim.

(e)        Sole and Exclusive Remedy; Baskets; Limitation of
Liability.  Following the Closing Date, except as otherwise contemplated in ‎0
and this ‎0, the indemnification afforded by this Section 9.05 shall be the sole
and exclusive remedy for any and all Losses sustained or incurred by a party
hereto in connection with the transactions contemplated by the Transaction
Documents, including with respect to any breach of any representation, warranty
or certification made by a party hereto in any of the Transaction Documents or
certificates given by a party in writing pursuant hereto or thereto or any
breach of or default under any covenant or agreement by a party pursuant to any
Transaction Document, except that any Losses based upon fraud shall not be
limited by the provisions of this Section 9.05 (including, for the avoidance of
doubt, Section 9.01 and the two sentences immediately following this sentence),
and each of Purchaser, the Selling Parties and the Original Purchaser
accordingly preserves all remedies available with respect to any such Losses
based thereon under applicable law.  Notwithstanding anything to the contrary in
this Agreement or any of the other Transaction Documents and without limiting
the effect of any other limitation in this Section 9.05, (i) the Selling Parties
shall not be obligated to indemnify any Purchaser Indemnified Party under
Section 9.05(a)(i) in respect of any breach or breaches of any of the Selling
Parties’ General Representations unless and until the aggregate Losses for all
such breaches subject to such indemnification collectively exceed $2,500,000
(the “Selling Parties’ Basket”), whereupon the Selling Parties will only be
liable with respect to such indemnification for the amount of such Losses
(subject to the limitations contained in this Section 9.05) to the extent that
such amount exceeds the Selling Parties’ Basket (and, for clarity, the Selling
Parties will not be liable for the amount of such Losses up to and including the
amount of the Selling

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  45  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Parties’ Basket) and (ii) the Original Purchaser shall not be obligated to
indemnify any Purchaser Indemnified Party under Section 9.05(a)(ii) in respect
of any breach or breaches of any of the Original Purchaser’s General
Representations unless and until the aggregate Losses for all such breaches
subject to such indemnification collectively exceed $[***] (the “Original
Purchaser’s Basket”), whereupon the Original Purchaser will only be liable with
respect to such indemnification for the amount of such Losses (subject to the
limitations contained in this Section 9.05) to the extent that such amount
exceeds the Original Purchaser’s Basket (and, for clarity, the Original
Purchaser will not be liable for the amount of such Losses up to and including
the amount of the Original Purchaser’s Basket); provided, however, that no
Purchaser Indemnified Party may bring any claim for indemnification against the
Selling Parties under Section 9.05(a)(i) for a breach of any of the Selling
Parties’ General Representations, and no Purchaser Indemnified Party may bring
any claim for indemnification against the Original Purchaser under Section
9.05(a)(ii) for a breach of any of the Original Purchaser General
Representations, unless and until, in each case, the claim is for Losses
resulting from such breach in an amount of $[***]or more.  Except as provided in
the first sentence of this Section 9.05(e), the total aggregate amount of
liability (i) of the Selling Parties under this Section 9.05 (other than Section
9.04(a)(i)(C)) for Losses shall not exceed the Reversionary Interest Purchase
Price less the amount of Royalties actually received by the Purchaser in respect
of the Reversionary Interest (the “ImmunoGen Standard Indemnity Cap”),  except
that the aggregate liability of the Selling Parties for Losses based on the
breach by the Selling Parties of the representations and warranties set forth in
Sections 3.04(a) (second sentence and last sentence), 3.13(a), 3.13(b) (first
sentence) and 3.13(d) (first sentence) or any of the covenants and agreements of
the Selling Parties contained in this Agreement, when added to the aggregate
liability of the Selling Parties for Losses based on the breach by the Selling
Parties of any other representations, warranties, covenants and agreements under
this Agreement and the Transaction Documents, shall not exceed the aggregate
amount equal to the sum of (A) the ImmunoGen Standard Indemnity Cap, plus (B)
$96,403,519 less the amount of Royalties actually received by Purchaser in
respect of the Capped Interest, (ii) [***];  and (iii) of the Purchaser under
this Section 9.05 for Losses shall not exceed (A) [***], and (B) with respect to
Losses incurred by the Seller Indemnified Parties, the Reversionary Interest
Purchase Price less the amount of Royalties actually received by the Purchaser
in respect of the Reversionary Interest.  Notwithstanding anything in this
Section 9.05 to the contrary, except in the case of any claim, demand, action or
proceeding (including any investigation by any Governmental Authority) brought
or alleged against an indemnified party in respect of which indemnity is to be
sought hereunder, in no event shall Losses include any special, indirect,
consequential, lost profits or punitive damages (for clarity, the exclusion of
lost profits, indirect and consequential damages from being considered “Losses”
shall not operate to exclude any Royalties from being considered “Losses”
hereunder).  Notwithstanding the foregoing, in the event of any breach or
failure in performance of any covenant or agreement contained in any Transaction
Document, the non-breaching party shall be entitled to seek specific
performance, injunctive or other equitable relief.  For clarity, neither party
shall have any right to terminate this Agreement or any other Transaction
Document as a result of any breach by the other party hereof or thereof, but
instead shall have the right, following Closing, to seek indemnification under
this Section 9.05 and such specific performance, injunctive or other equitable
relief or such other remedies as are expressly reserved by the first sentence of
this Section 9.05(e).



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  46  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)        Limitations; Access to Information.  The Purchaser acknowledges and
agrees that (i) except for the representations and warranties of the Selling
Parties contained in Article III, neither the Selling Parties, the Original
Purchaser nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Selling
Parties, including any representation or warranty as to the accuracy or
completeness of any information regarding the Purchased Interest, the Product,
the Patent Rights or the Royalties furnished or made available to Purchaser, its
Affiliates or its or their respective Representatives (including any
information, documents or material delivered to Purchaser, management
presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the future revenue, profitability or success of
the Product, or any representation or warranty arising from statute or otherwise
in law and (ii) except for the representations and warranties of the Original
Purchaser contained in Article IV, neither the Original Purchaser, the Selling
Parties nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Original
Purchaser, including any representation or warranty as to the accuracy or
completeness of any information regarding the Purchased Interest, the Product,
the Patent Rights, or the Royalties furnished or made available to Purchaser,
its Affiliates or its or their respective Representatives (including any
information, documents or material delivered to Purchaser, management
presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the future revenue, profitability or success of
the Product, or any representation or warranty arising from statute or otherwise
in law.  Without limiting the foregoing, the Purchaser acknowledges and agrees
that (i) the Purchaser has such knowledge, sophistication and experience in
financial and business matters that it is capable of evaluating the risks and
merits of purchasing the Purchased Interest in accordance with the terms of this
Agreement, (ii) the Purchaser, together with its Affiliates and its and their
respective Representatives, (A) have reviewed the License Agreement and other
documents and information relating to the Product, and have made their own
investigation of the Purchased Interest, the Product, the Patent Rights, the
Royalties, the creditworthiness of the Selling Parties and the Original
Purchaser, this Agreement, the other Transaction Documents and the transactions
contemplated hereby thereby, (B) have had the opportunity to ask such questions
of, and to receive answers from, representatives of the Selling Parties and the
Original Purchaser concerning the License Agreement and the Product, in each
case as the Purchaser deemed necessary to make an informed decision to purchase
the Purchased Interest in accordance with the terms of this Agreement and (C)
are not relying on, and shall have no remedies in respect of, any implied
warranties or upon any representation or warranty whatsoever (other than any
representation or warranty of the Selling Parties specifically set forth in
Article III and any representation or warranty of the Original Purchaser
specifically set forth in Article IV) and (iii) except as expressly set forth in
any representation or warranty of the Selling Parties in Article III or any
representation or warranty of the Original Purchaser in Article IV, the
Purchaser shall have no claim or right regarding Losses pursuant to this Section
9.05 (or otherwise) with respect to any information, documents or materials
furnished or made available to the Purchaser or any of its Affiliates or its or
its Affiliates’ Representatives in any data room, presentation, interview or in
any other form or manner relating to this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby. 

(g)        No Recourse Against Non-Parties.  All claims or causes of action
(whether in contract or in tort, in law, in equity or under any other theory)
that may be based upon, arise out

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  47  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

of or relate to this Agreement or any other Transaction Document, or the
negotiation, execution or performance of this Agreement or any other Transaction
Document (including any representation or warranty made in or in connection with
this Agreement or any other Transaction Document or as an inducement to enter
into this Agreement or any other Transaction Document), may be made only against
Persons that are expressly identified as parties hereto or thereto, as
applicable, or, to the extent of the assignment by a party to this Agreement or
any other Transaction Document of the obligations, liabilities or claims
relating to such claim or cause of action to a permitted assignee, the permitted
assignees thereof.  No Person who is not a named party to this Agreement or any
other Transaction Document (other than, to the extent of the assignment by a
party to this Agreement or any other Transaction Document of the obligations,
liabilities or claims relating thereto to a permitted assignee, a permitted
assignee thereof), including without limitation any past, present or future
director, officer, employee, incorporator, member, manager, partner,
equityholder, Affiliate, agent, attorney or representative of any named party to
this Agreement (“Non-Party Affiliates”), shall have any liability (whether in
contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or Affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or any other Transaction Document or for any claim based on, in
respect of, or by reason of this Agreement or any other Transaction Document or
the negotiation or execution of this Agreement or any other Transaction
Document, and each party hereto waives and releases all such liabilities, claims
and obligations against any such Non-Party Affiliates.  Non-Party Affiliates are
expressly intended as third party beneficiaries of this Section 9.05(g).

(h)        Treatment of Indemnification Payments.  Any indemnification payments
pursuant to this Section 9.05 will be treated by the parties as an adjustment to
the Capped Interest Purchase Price and/or the Reversionary Interest Purchase
Price (as applicable) for all tax purposes.

Section 9.06    Independent Nature of Relationship.

(a)        The relationship between the Original Purchaser, Seller and
ImmunoGen, on the one hand, and the Purchaser, on the other hand, is solely that
of sellers and purchaser, and neither the Purchaser, the Original Purchaser, nor
any Selling Party has any fiduciary or other special relationship with any other
party or any of their respective Affiliates.  Nothing contained herein or in any
other Transaction Document shall be deemed to constitute the Original Purchaser,
the Selling Parties and the Purchaser as a partnership, an association, a joint
venture or other kind of entity or legal form.

(b)        No officer or employee of the Purchaser will be located at the
premises of the Original Purchaser, any Selling Party or any of their respective
Affiliates. 

(c)        Without limiting ‎0, the Original Purchaser, the Selling Parties
and/or any of their Affiliates shall not at any time obligate the Purchaser, or
impose on the Purchaser any obligation, in any manner or respect other than as
set forth in the Transaction Documents or as otherwise agreed to by the
Purchaser.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  48  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(d)        The representations, warranties, covenants and other obligations of
the Original Purchaser, on the one hand, and the Selling Parties, on the other
hand, under this Agreement and the Transaction Documents to which any of them is
a party are several and not joint.  Nothing contained herein or in any other
Transaction Document shall be deemed to constitute the Original Purchaser and
the Selling Parties as a partnership, an association, a joint venture or other
kind of entity or legal form.

Section 9.07    Tax.    

(a)        For United States federal, state and local tax purposes, the Original
Purchaser, the Selling Parties and the Purchaser shall treat the transactions
contemplated by the Transaction Documents as a sale for United States tax
purposes.  The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 9.07(a) on any tax return or in
any audit or other administrative or judicial proceeding unless (i) the other
parties to this Agreement have consented in writing to such actions, which
consent shall not be unreasonably withheld or delayed, or (ii) the party that
contemplates taking such an inconsistent position has been advised by nationally
recognized counsel or tax advisors in writing that it is more likely than not
that there is no “reasonable basis” (within the meaning of Treasury Regulation
Section 1.6662-3(b)(3)) for the position specified in this Section
9.07(a).  Consistent with the foregoing, the Selling Parties and the Purchaser
agree that for United States federal, state and local tax purposes, amounts
received pursuant to the License Agreement into the Joint Concentration Account
(less any amounts debited from the Joint Concentration Account in accordance
with Section 6.05(b) to pay any fees, expenses or charges of the Depositary Bank
or for reimbursement of any costs or expenses incurred by the Selling Parties in
taking any of the actions described in Sections 6.06(c), 6.06(f), or 6.06(g))
shall be reported by them as royalties.

(b)        To the extent any amount of tax is withheld at source from a payment
made pursuant to the License Agreement or pursuant to the Deposit Agreement,
such withheld amount shall for all purposes of this Agreement be treated as paid
to the party with respect to whom such withholding was made, or, if no such
party exists, then to the Seller and the Purchaser on a pro rata basis in
accordance with each party’s underlying ownership interest in each such payment
(taking into account any amounts withheld); e.g., with respect to the Purchaser,
amounts so withheld shall be attributed to the Purchaser, and deemed paid to the
Purchaser, in accordance with the Purchased Interest, and conversely, with
respect to the Selling Parties, amounts so withheld shall be attributed to the
Selling Parties, and deemed paid to the Selling Parties, in accordance with any
interest of the Selling Parties (for purposes of clarity, excluding the
Purchased Interest).  Any amounts withheld at source as described in this
Section 9.07(b) attributable to the Purchaser shall be credited for the account
of the Purchaser, and any amounts withheld at source as described in this
Section 9.07(b) attributable to the Selling Parties shall be credited for the
account of the Selling Parties. If there is an inquiry by any Governmental
Authority of the Purchaser related to withholding taxes described in this
Section 9.07(b), the Selling Parties shall cooperate with the Purchaser in
responding to such inquiry in a reasonable manner consistent with this Section
9.07(b).  In addition, the Selling Parties shall provide the Purchaser with the
benefits that are afforded to ImmunoGen pursuant to Section 4.5(c) of the
License Agreement as if Purchaser were a party to such License
Agreement.  Neither the Selling Parties nor the Original Purchaser shall have
any obligation to gross up or otherwise pay Purchaser or any other party or
Person any amounts with respect to

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  49  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

taxes, including source withholding.  The Selling Parties and the Purchaser
agree to provide the Depositary Bank or any other party that is a withholding
agent for tax purposes any requested documentation reasonably necessary to
establish an exemption from or reduction of applicable withholding taxes with
respect to payments under the License Agreement or the Deposit Agreement; and in
the event the failure to provide such documentation results in the imposition of
withholding, then such withholding shall be attributed to the party responsible
for such failure for purposes of this Section 9.07(b).  All amounts withheld at
source as described herein shall for all purposes of this Agreement be deemed to
have been received by the party to which they are attributed as provided above.

(c)        Notwithstanding any other provision of this Agreement, none of the
Original Purchaser, Seller or any of its or their respective Affiliates shall
have any liability or obligation (including, for purposes of clarity, any
liability or obligation under Section 9.05 under any basis for potential
indemnification liabilities or obligations under Section 9.05) to Purchaser or
any other Person in respect of any taxes (including interest or penalties
thereon) of any kind whatsoever imposed on, withheld against or related to any
payments made or to be made to the Purchaser (whether by Genentech or any other
Person, and including payments to the Joint Concentration Account that are
transferred to the Purchaser in accordance with this Agreement or the Deposit
Agreement) in respect of the Purchased Interest, pursuant to this Agreement or
the other Transaction Documents, the License Agreement or otherwise.

Section 9.08    Entire Agreement.

This Agreement, together with the Exhibits and Disclosure Schedules hereto
(which are incorporated herein by reference), the other Transaction Documents,
and, subject to Section 6.02(f), the Confidentiality Agreement by and between
ImmunoGen and OMERS Capital Markets, a division of OMERS Administration
Corporation, dated as of [***] (the “Confidentiality Agreement” (as to which the
Original Purchaser is a third party beneficiary)) constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect to the subject matter of this
Agreement.  None of this Agreement, nor any provision hereof, other than Section
9.05, is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.  

Section 9.09    Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to the principles
of conflicts of law thereof.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States or the courts of the State
of New York in each case located in the city of New York and County of New York,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party’s address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  Each of the Original Purchaser, the Selling Parties and the

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  50  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Purchaser irrevocably and unconditionally waives any objection to the laying of
venue of any suit, action or any proceeding in such courts and irrevocably
waives and agrees not to plead or claim in any such court that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09.

Section 9.10    Severability.

If any provision of this Agreement is held to be invalid, illegal or
unenforceable under applicable law in any jurisdiction, such provision shall be
excluded from this Agreement and the Original Purchaser, the Selling Parties and
the Purchaser, as applicable, shall negotiate in good faith a valid, legal and
enforceable substitute provision that most nearly reflects the original intent
of the Original Purchaser, the Selling Parties and the Purchaser, as applicable,
and all other provisions of this Agreement shall remain in full force and effect
in such jurisdiction and shall be liberally construed in order to carry out the
intentions of the Original Purchaser, the Selling Parties and the Purchaser as
nearly as may be possible.  Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

Section 9.11    Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by each other party
hereto.  Any counterpart may be executed by electronic signature and such
electronic signature shall be deemed an original.

Section 9.12    Amendments; No Waivers.

(a)        This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto.  No
waiver of any right hereunder shall be effective unless such waiver is signed in
writing by the party against whom such waiver is sought to be enforced.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  51  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)        No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative.

Section 9.13    Interpretation.

When a reference is made in this Agreement to an Articles, Sections, Disclosure
Schedules or Exhibits, such reference shall be to an Article, Section,
Disclosure Schedule or Exhibit to this Agreement unless otherwise
indicated.   The words “include,” “includes,” and “including” when used herein
shall be deemed in each case to be followed by the word “without limitation” and
shall not be construed to limit any general statement which it follows to the
specific or similar items or matters immediately following it.  The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

[Signature page follows]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

-  52  -

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

 

 

IMMUNOGEN, INC.

 

 

 

 

By:

/s/ Mark J. Enyedy

 

Name:

Mark J. Enyedy

 

Title:

President and Chief Executive Officer

 

 

 

 

 

HURRICANE, LLC

 

 

 

By:

IMMUNOGEN, INC., its Manager

 

 

 

 

By:

/s/ Mark J. Enyedy

 

Name:

Mark J. Enyedy

 

Title:

President and Chief Executive Officer

 

 

 

 

 

IMMUNITY ROYALTY HOLDINGS, L.P.

 

 

 

By:

[***]

 

 

 

 

By:

/s/ [***]

 

Name:

[***]

 

Title:

Vice President

 

 

 

 

 

OMERS IP HEALTHCARE HOLDINGS LIMITED

 

 

 

By:

/s/ Rob Missere

 

Name:

Rob Missere

 

Title:

President

 

 

 

 

By:

/s/ Bernhard Wu

 

Name:

Bernhard Wu

 

Title:

Vice President

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------